Exhibit 10.27

 

SECOND AMENDMENT TO AGREEMENT OF CONTRIBUTION

 

THIS SECOND AMENDMENT TO AGREEMENT OF CONTRIBUTION (this “Amendment”) is made
and entered into as of the 29th day of December, 2005, by and between
Columbia-Hyde Group, L.L.C., a New York limited liability company (“Seller”),
and Inland American Hyde Park Member, L.L.C., a Delaware limited liability
company (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Contribution
dated as of this 28th day of November, 2005, as previously amended (the
“Agreement”), with regard to certain improved real property commonly known as
Stop & Shop Plaza, located in Hyde Park, Dutchess County, State of New York.

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               Section 2.1(b) of the Agreement is modified to provide that the
Due Diligence Period is extended through 5:00 P.M. Eastern Standard Time on
January 6, 2006.

 

2.               Section 3.1 of the Agreement is modified to provide that the
Closing Date is extended through 5:00 P.M. Eastern Standard Time on January 6,
2006.

 

3.               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Amendment. Each person executing this Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Amendment. Any counterpart to this
Amendment may be executed and transmitted either by facsimile or scanned (pdf)
copy and shall be binding on the parties.

 

4.               The remaining terms and conditions of the Agreement remain
unmodified and in full force and effect.

 

(Signatures on following page)

 

1

--------------------------------------------------------------------------------


 

 

SELLER:

 

COLUMBIA-HYDE GROUP, L.L.C.,

 

a New York limited liability company

 

 

 

 

By: BVS Hyde, LLC

 

 

 

 

 

By:

/s/ Aaron E. Rosakowski

 

 

 

Name:

  Aaron E. Rosakowski

 

 

 

Managing Member

 

 

 

 

 

 

 

 

BUYER:
Inland American Hyde Park Member,
L.L.C., a Delaware limited liability
company

 

 

 

 

 

By: Inland American Hyde Park Member II,
L.L.C., a Delaware limited liability company
Its: Managing Member

 

 

 

 

 

 

 

By:     Inland American Real Estate
Trust, Inc., a Maryland corporation
Its:     Sole Member

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

2

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AGREEMENT OF CONTRIBUTION

 

THIS FIRST AMENDMENT TO AGREEMENT OF CONTRIBUTION (this “Amendment”) is made and
entered into as of the 13 day of December, 2005, by and between Columbia-Hyde
Group, L.L.C., a New York limited liability company (“Seller”), and Inland
American Hyde Park Member, L.L.C., a Delaware limited liability company
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Seller and Buyer entered into that certain Agreement of Contribution
dated as of this 28th day of November, 2005 (the “Agreement”), with regard to
certain improved real property commonly known as Stop & Shop Plaza, located in
Hyde Park, Dutchess County, State of New York.

 

WHEREAS, Buyer and Seller have mutually agreed to amend certain provisions of
the Agreement.

 

NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Buyer and Seller agree as follows:

 

1.               Section 2.1(b) of the Agreement is modified to provide that the
Due Diligence Period is extended through 5:00 P.M. Eastern Standard Time on
December 30, 2005.

 

2.               Section 3.1 of the Agreement is modified to provide that the
Closing Date is extended through 5:00 P.M. Eastern Standard Time on December 30,
2005.

 

3.               This Amendment may be executed in one or more counterparts,
each of which shall constitute an original and all of which taken together shall
constitute one Amendment. Each person executing this Amendment represents that
such person has full authority and legal power to do so and bind the party on
whose behalf he or she has executed this Amendment. Any counterpart to this
Amendment may be executed and transmitted either by facsimile or scanned (pdf)
copy and shall be binding on the parties.

 

4.               The remaining terms and conditions of the Agreement remain
unmodified and in full force and effect.

 

(Signatures on following page)

 

2

--------------------------------------------------------------------------------


 

 

SELLER:

 

COLUMBIA-HYDE GROUP, L.L.C.,

 

a New York limited liability company

 

 

 

 

By: BVS Hyde, LLC

 

 

 

 

 

By:

/s/ Arthur W. Hooper, Jr.

 

 

 

Name:

  Arthur W. Hooper, Jr.

 

 

 

Managing Member

 

 

 

 

 

 

 

 

BUYER:
Inland American Hyde Park Member,
L.L.C., a Delaware limited liability company

 

 

 

 

 

 

 

 

By: Inland American Hyde Park Member II,
L.L.C., a Delaware limited liability company
Its: Managing Member

 

 

 

 

 

 

 

By:     Inland American Real Estate
Trust, Inc., a Maryland corporation
Its:     Sole Member

 

 

 

 

 

By:

/s/ G. Joseph Cosenza

 

 

2

--------------------------------------------------------------------------------


 

AGREEMENT OF CONTRIBUTION

 

 

BY AND BETWEEN

 

 

COLUMBIA-HYDE GROUP, L.L.C.

 

and

 

 

INLAND AMERICAN HYDE PARK MEMBER, L.L.C.

 

 

DATED AS OF November 28, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page No.

ARTICLE 1 - Contribution

 

 

 

 

1.1

Covenant to Contribute

1

1.2

Contribution; Escrow Agent

2

 

 

 

ARTICLE 2 - Title and Condition of Property; Financing

 

 

 

2.1

State of Title

5

2.2

Investigations; No Reliance on Documents; As-Is Sale

6

2.3

Due Diligence Period

10

2.4

Inland’s Right to Terminate

10

2.5

Prepayment of Existing Loans; Assumption of Existing F Property Loan

11

 

 

 

ARTICLE 3 - The Closing

 

 

 

3.1

Time and Place

12

3.2

Closing

12

3.3

Delivery of Possession

14

 

 

 

ARTICLE 4 - Apportionments and Allocation of Expenses

 

 

 

4.1

Credits and Prorations

15

4.2

Other Adjustments

15

4.3

Transaction and Closing Costs

16

 

 

 

ARTICLE 5 - Representations and Warranties

 

 

 

5.1

Columbia’s Representations and Warranties

19

5.2

Inland’s Representations and Warranties

19

5.3

Changed Circumstances

20

5.4

Survival of Representations and Warranties

20

 

 

 

ARTICLE 6 - Additional Agreements

 

 

 

6.1

Operations Pending Closing

20

6.2

Mutual Cooperation

21

 

 

 

ARTICLE 7 - Risk of Loss

 

 

 

7.1

Casualty

21

7.2

Condemnation

22

 

i

--------------------------------------------------------------------------------


 

ARTICLE 8 - Remedies Upon Default

 

 

 

8.1

Time of Essence

23

8.2

Default by Inland

23

8.3

Default by Columbia

23

 

 

 

ARTICLE 9 - Agents and Commission

 

 

 

9.1

Brokers

23

 

 

 

ARTICLE 10 - Miscellaneous

 

 

 

10.1

Notices

24

10.2

No Recording

25

10.3

No Agency

25

10.4

Severability

25

10.5

Assignment and Succession

25

10.6

Amendments and Waivers

26

10.7

Further Assurances

26

10.8

Absence of Third-Party Beneficiaries

26

10.9

Governing Law; Jurisdiction

26

10.10

Interpretation

26

10.11

Entire Agreement

27

10.12

Counterparts

27

10.13

Expenses

27

10.14

Consents

27

10.15

Headings

27

10.16

Waiver of Trial by Jury

27

10.17

Confidentiality

27

10.18

Drafts not an Offer to Enter into a Legally Binding Contract

28

10.19

Exculpation

29

10.20

Joint and Several

29

 

ii

--------------------------------------------------------------------------------


 

AGREEMENT OF CONTRIBUTION

 

THIS AGREEMENT OF CONTRIBUTION (hereinafter referred to as the “Agreement”)
dated as of this 28th day of November, 2005, between Columbia-Hyde Group,
L.L.C., a New York limited liability company, having an address at c/o Columbia
Holdings, LLC, 1720 Post Road, Fairfield, CT 06824 (referred to as “Columbia”),
and Inland American Hyde Park Member, L.L.C., a Delaware limited liability
company, having an address at 2901 Butterfield Road, Oak Brook, Illinois 60523
(hereinafter referred to as “Inland”).

 

WITNESSETH:

 

WHEREAS, Columbia is the owner of certain real property containing approximately
15.00 acres of land known as Hyde Park Stop & Shop and located in Dutchess
County, state of New York (hereinafter referred to as the “Real Property”).

 

WHEREAS, Columbia desires to sell to Inland and Inland desires to purchase from
Columbia the Property subject to the terms and conditions hereinafter provided;
and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties intending to be legally bound,
hereby agree as follows:

 

ARTICLE 1

 

Contribution

 

1.1           Covenant to Contribute. Columbia, through the formation of Inland
American Hyde Park, L.L.C. (the “JV”), shall contribute and convey to Inland,
and Inland shall accept from Columbia, the following (collectively, the
“Property”):

 

(a)                               the Real Property owned by Columbia, together
with all of the tenements, hereditaments and appurtenances appertaining thereto,
including any estate, right, title, interest, property, claim and demand of
Columbia in and to all streets, alleys, rights-of-way, sidewalks, easements, and
utility lines or agreements (hereinafter collectively referred to the “Land”);

 

(b)                              all improvements, buildings and structures
owned by Columbia situate on the Land, including the shopping center and other
facilities located thereon, and any apparatus, equipment, appliances and
fixtures incorporated therein and used in connection with the operation and
occupancy thereof, to the extent owned by Columbia (hereinafter collectively
referred to as the “Improvements”);

 

(c)                               all right, title and interest of Columbia in
and to the leases and other occupancy agreements with the tenants set forth on
Exhibit “B” attached hereto covering all or any portion of the Real Property or
the Improvements to the extent they

 

1

--------------------------------------------------------------------------------


 

are in effect on the Closing Date (as such term is defined in Section 3.1
hereof) (hereinafter collectively referred to as the “Leases”), together with
all current rents and other sums due thereunder (hereinafter referred to as the
“Rents”);

 

(d)                            the non-exclusive right to use all of Columbia’s
architectural and engineering plans, specifications and drawings, soil studies,
land surveys, environmental studies and reports, hazardous waste studies and
reports, market reports and surveys which are in the possession of the Columbia
(if any) which relate to the Property (hereinafter collectively referred to as
the “Plans”);

 

(e)                             all utility, service, equipment, maintenance and
other contracts relating to the ownership, maintenance or use of the Property,
as approved during the Due Diligence Period (as hereinafter defined) by Inland
(hereinafter collectively referred to as the “Property Contracts”);

 

(f)                               to the extent assignable, all permits,
approvals and licenses issued by any federal, state or local governmental
authority or agency pertaining to the ownership, operation, maintenance or use
of the Land, including, without limitation, zoning, site plan and subdivision
approvals and developers’ agreements (hereinafter collectively referred to as
the “Permits”);

 

(g)                            all books, records and operating reports in
Columbia’s possession, which are necessary to ensure continuity of operation of
the Property (hereinafter collectively referred to as the “Records”);

 

(h)           all right, title and interest, if any, of Columbia in and to the
name of under which the Property is currently being operated; and

 

(i)            all warranties and/or guaranties for materials and workmanship
benefiting the Purchaser, to the extent assignable by their terms (hereinafter
collectively referred to as the “Warranties”).

 

1.2                               Contribution Value; Escrow Agent.

 

(a)                              Columbia is to contribute and Inland is to
accept all of the Property for the aggregate Contribution Value of Thirteen
Million and no/100 ($13,000,000.00) Dollars (hereinafter referred to as the
“Contribution Value”). The Purchase Price is subject to adjustment in accordance
with the calculation described in subsection 1.2(g), hereof.

 

(b)                             Upon the execution and delivery of this
Agreement by Columbia and Inland, Inland shall deposit with Chicago Title
Insurance Company, 171 N. Clark Street, Chicago, IL 60601, the sum of Four
Hundred and 00/100 ($400,000.00) DOLLARS (hereinafter referred to as the “Good
Faith Deposit”). This Agreement shall not be deemed to be effective and binding
upon the parties hereto unless and until the Good Faith Deposit is so delivered.
If the Good Faith Deposit is not paid within two business days following
complete execution of this Agreement by all parties, this Agreement shall be
null and void and no party shall be bound by the terms hereof. The

 

2

--------------------------------------------------------------------------------


 

Escrow Agent shall hold the Good Faith Deposit in an interest-bearing trust
account maintained by the Escrow Agent at Chicago Title Insurance Company,
Chicago Office (hereinafter referred to as the “Deposit Escrow Account”), in
accordance with the terms and conditions of this Agreement. The term “Deposit”
shall mean and refer to the Good Faith Deposit plus all accrued interest in the
Deposit Escrow Account. The Deposit shall be distributed in accordance with the
terms of this Agreement.

 

(c)                                 Intentionally deleted.

 

(d)                                (i)                                        
The duties of the Escrow Agent are limited to those specifically provided for
herein and are purely ministerial in nature. Escrow Agent shall incur no
liability hereunder or otherwise except for its own gross negligence or willful
misconduct, and Columbia and Inland hereby release Escrow Agent from any
liability (other than as excepted herein) for any action taken by it hereunder
or for any failure or refusal to act hereunder or for any other matter. Unless
Escrow Agent shall have been guilty of gross negligence or willful misconduct,
Columbia and Inland, jointly and severally, agree to indemnify and hold harmless
Escrow Agent from and against any liability incurred by it as a result of its
acting as escrow Agent hereunder. Notwithstanding the immediately preceding
sentence, however, Inland shall be solely responsible for the payment of all
fees and other compensation charged by the Escrow Agent for acting as such
hereunder, including the reimbursement of any costs and expenses incurred by the
Escrow Agent in connection with its acting as Escrow Agent hereunder.

 

(ii)                             Escrow Agent shall not be bound in any way or
by any agreement or contract between Columbia or Inland, whether or not it has
knowledge thereof, and Escrow Agent’s only duties and responsibilities shall be
to hold the Deposit as escrow agent and to dispose of the Deposit in accordance
with the terms of this Agreement. Without limiting the generality of the
foregoing, Escrow Agent shall, in the absence of its gross negligence or willful
misconduct, have no responsibility to protect the Deposit and shall not be
responsible for any failure to demand, collect or enforce any obligation with
respect to the Deposit or for any diminution in value of the Deposit for any
cause. Escrow Agent may, at the expense of Columbia and Inland, consult with
counsel and accountants in connection with its duties under this Agreement and
Escrow Agent shall be fully protected in any act taken, suffered or permitted by
it in good faith in accordance with the advice of such counsel and accountants.
Escrow Agent shall not be obligated to take any action hereunder which may, in
its reasonable judgment, involve it in any liability unless Escrow Agent shall
have been furnished with reasonable indemnity satisfactory in amount, form and
substance to Escrow Agent.

 

(iii)                          Escrow Agent is acting as a stakeholder only with
respect to the Deposit. If there is any dispute as to whether Escrow Agent is
obligated to disburse the Deposit or as to whom the Deposit is to be delivered,
Escrow Agent shall not make any delivery, but in such event Escrow Agent shall
hold the Deposit until receipt by Escrow Agent of any authorization in writing,
signed by all parties having an interest in such dispute, directing the
disposition of the Deposit. In the absence of such authorization Escrow Agent
shall hold the Deposit until the final determination of the

 

3

--------------------------------------------------------------------------------


 

rights of the parties in any appropriate proceeding. Escrow Agent shall have no
responsibility to determine the authenticity or validity of any notice, in
accordance with any written notice, direction or instruction given to it under
this Agreement and believed by it to be authentic. If such written authorization
is not given, or proceedings for such determination are not begun, within thirty
(30) days after the dispute arises, Escrow Agent may, but is not required to,
bring an appropriate action or proceeding for leave to deposit the Deposit with
a court of the State of New York. Pending such determination Escrow Agent shall
be reimbursed for all costs and expenses of such action or proceeding,
including, without limitation, attorneys’ fees and disbursements by the party
determined not to be entitled to the Deposit. Upon making delivery of the
Deposit in the manner provided in this Agreement, Escrow Agent shall have no
further liability hereunder. In no event shall Escrow Agent be under any duty to
institute, defend or participate in any proceeding which may arise between
Columbia and Inland in connection with the Deposit.

 

(iv)                         Escrow Agent or any successor Escrow Agent may
resign at any time by giving fifteen (15) days’ prior notice of resignation to
the other parties hereto, such resignation to be effective on the date specified
in such notice. In case the office of Escrow Agent shall become vacant for any
reason, Columbia may appoint a title company, bank or trust company that is
reasonably acceptable to Inland as successor Escrow Agent to the retiring Escrow
Agent, whereupon such successor Escrow Agent shall succeed to all rights and
obligations of the retiring Escrow Agent as if originally named hereunder, and
the retiring Escrow Agent shall duly transfer and deliver to such successor
Escrow Agent the funds and records, including without limitation the Deposit,
held by the retiring Escrow Agent hereunder.

 

(e)                                  Escrow Agent shall execute this Agreement
solely for the purpose of being bound by the provisions of Sections 1.2(b) and
(d) hereof and to acknowledge its receipt of the Good Faith Deposit.

 

(f)                                    At Closing, Columbia shall receive the
Contribution Value either: (i) in cash, (ii) in operating units (the “Operating
Units”) in a so-called “down REIT” Delaware limited liability company (the “DR
LLC”), which operating units shall be valued at $10.00 per unit; or (iii) a
combination of (i) and (ii) as directed by Columbia. Attached hereto as
Exhibit K and made a part hereof is the form of DR LLC operating agreement (the
“DR LLC OA”). The parties hereto agree to execute the DR LLC OA at or prior to
the date of Closing.

 

(g)                                 The Purchase Price shall be subject to
increase between the date hereof and the date of Closing (and not after Closing)
based upon a change in the 5-year Treasury yield (together with the lender
spread of 100 basis points) from the date hereof through the date of calculation
(not beyond the Closing Date). If at the time of Closing the 5-year Treasury
yield (together with the lender spread of 100 basis points) is less than 5.10%,
the Purchase Price shall increase ONE HUNDRED NINETEEN THOUSAND AND NO/100
DOLLARS ($119,000.00) for every 10 basis points the 5-year Treasury yield
(together with the lender spread of 100 basis points) is under 5.10%.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 2

 

Title and Condition of Property; Financing

 

2.1                               State of Title.

 

(a)                            Title shall be conveyed to Inland at Closing in
fee simple by New York form bargain and sale deed (or its local equivalent) with
covenants against grantor’s acts and shall be insurable at regular rates free
and clear of any and all liens, claims, encumbrances, mortgages, deeds of trust
and security interests (except for the lien of real estate taxes not yet due and
payable), but subject to all Permitted Exceptions (as such term is defined in
Section 2.1(c) hereof).

 

(b)                            Inland, the cost and expense thereof to be paid
by Columbia and Inland in equal shares, shall obtain a preliminary title search
(hereinafter referred to as the “Title Commitment”) from Chicago Title Insurance
Company (acting through Ticor Title Insurance Company (its affiliate) (in such
capacity, hereinafter referred to as the “Title Company”), pursuant to which the
Title Company has committed to insure (upon the payment of a requisite premium
at regular rates) that Inland shall own good and indefeasible fee simple title
to the Property as described in Section 2.1(a) of this Agreement. Inland shall
forward a complete copy of the Title Commitment to Columbia within five
(5) business days after Inland’s receipt of same. Inland shall have until 5 p.m.
on December 14, 2005 (hereinafter referred to as the “Due Diligence Period”)
within which to object, by written notice to Columbia, to any exceptions to
title set forth in the Title Commitment. Columbia, at the cost and expense of
Columbia and Inland in equal shares, shall cause a reputable surveyor licensed
in the state of New York, to prepare and deliver an ALTA as-built survey of the
Property (to specifications approved by Inland) (the “Survey”) to Inland and
Columbia and the Title Company no later than 2-business days prior to the
expiration of the Due Diligence Period. Inland shall have until 5:00 p.m. on the
last day of the Due Diligence Period within which to notify Columbia in writing
that Inland objects to any state of facts as shown on any Survey, which written
notice must be given contemporaneously with any written notice given as to
exceptions to title referred to above. If Inland notifies Columbia in writing
that Inland objects to any exceptions to title and/or to any state of facts in
the Survey (hereinafter referred to as a “Title Objection Notice”), Columbia
shall have ten (10) business days after receipt of such notification to notify
Inland (i) that Columbia will remove the Title Objection Notice exceptions from
title or, if applicable, remove the matters as shown on the Survey on or before
the Closing or (ii) that Columbia elects not to cause such exceptions or matters
to be removed. If Columbia fails to notify Inland within such ten (10) business
days, Columbia shall be deemed to have given notice under clause (ii) above. If
Columbia gives (or is deemed to have given) Inland notice under clause
(ii) above, Inland shall have five (5) business days from the date of receipt of
such notice (or in a case where Columbia gives no such notice, from the last
date on which such notice could have been given) in which to notify Columbia and
the Escrow Agent (x) that Inland will nevertheless proceed with the transactions
contemplated by this Agreement and take title to the Property subject to such
exceptions and such matters without reduction of the Contribution Value or (y)
that Inland will terminate this Agreement. If Inland does not provide any notice
contemplated by the immediately preceding sentence, Inland shall be

 

5

--------------------------------------------------------------------------------


 

deemed to have elected to take title to the Property pursuant to clause (x)
above. If this Agreement is terminated pursuant to the provisions of
Section 2.1(b)(y), (i) this Agreement shall terminate and be of no further force
and effect, (ii) no party hereto shall have any further rights or obligations
hereunder (except for representations, warranties and/or any indemnity
obligations of any party pursuant to the provisions of this Agreement which
expressly survive termination of this Agreement), and (iii) the Escrow Agent
shall immediately return the Deposit to Inland.

 

(c)                                  The term “Permitted Exceptions” as used
herein shall mean (i) the lien of real estate taxes, assessments and water and
sewer charges not yet due and payable, (ii) all matters set forth in the Title
Commitment and approved by Inland or deemed approved by Inland as provided
hereinabove, provided, however, matters set forth in the Title Commitment for
which the Standards of Title of the New York Bar Association recommend no
curative action be taken shall be deemed approved (iii) intentionally deleted,
(iv) all existing building, zoning and other city, state, county or federal
laws, codes and regulations affecting the Property, (v) any existing general
utility easements serving the Property (provided that such easements do not
subject any owner of such Property to obligations other than are usual and
customary in similar easements and provided further that no Improvements (other
than parking areas and access aisles) are constructed on such easements),
(vi) such state of facts as would be shown by accurate survey of the Property,
(vii) the Leases, and (viii) any title exception created directly by any act or
omission of Inland or its representatives, agents, employees or invitees.

 

(d)                                 Columbia’s obligation to convey title to the
Property is solely as set forth in Section 2.1(a) hereof. To the extent that
Inland may elect, at its option, to request the Title Company to issue
endorsements to the most current form of ALTA owner’s title insurance policy as
currently and customarily used in the state of New York, the issuance of such
endorsements shall be shared equally by Inland and Columbia, and (to the extent
that Inland has not terminated this Agreement during the Due Diligence Period in
accordance with the terms of Section 2.4 hereof) the issuance of any such
endorsements shall not be a pre-condition to Inland’s obligation to consummate
the transactions contemplated by this Agreement.

 

2.2                               Investigations; No Reliance on Documents;
As-Is Sale.

 

(a)                                  Except as expressly set forth in this
Agreement, neither Columbia nor Inland makes any representations or warranties
as to the truth, accuracy or completeness of any materials, data or information
delivered by such party or its brokers or agents to the other party in
connection with the transaction contemplated hereby Columbia and Inland
acknowledge and agree that all materials, data and information delivered by the
other party in connection with the transactions contemplated hereby are provided
to the other party as a convenience only and that any reliance on or use of such
materials, data or information shall be at the sole risk of the party receiving
such materials, data or information from the other party, except as otherwise
expressly stated herein. Neither Columbia, nor any affiliate of Columbia, nor
the persons or entities which prepared any report or reports (unless Inland has
obtained reliance letters from any

 

6

--------------------------------------------------------------------------------


 

such persons or entities or has established legal privity with such persons or
entities by some other means) delivered by Columbia to Inland, shall have any
liability to Inland for any inaccuracy in or omission from any such reports.

 

(b)                                 Except as expressly set forth in this
Agreement and in any documents delivered by Columbia at the Closing, it is
understood and agreed that Columbia is not making and has not at any time made
any warranties or representations of any kind or character, express or implied,
with respect to the Property, including, but not limited to, any warranties or
representations as to habitability, merchantability or fitness for a particular
purpose, or as to the state of title, physical condition, environmental
condition and/or zoning of the Property.

 

INLAND ACKNOWLEDGES AND AGREES THAT UPON CLOSING COLUMBIA SHALL CONTRIBUTE AND
CONVEY OR ASSIGN TO INLAND AND INLAND SHALL ACCEPT THE Property “AS IS, WHERE
IS, WITH ALL FAULTS” AND WITH ALL LATENT OR PATENT DEFECTS, EXCEPT TO THE EXTENT
EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR THE DOCUMENTS EXECUTED AND
DELIVERED BY COLUMBIA AT THE CLOSING. INLAND HAS NOT RELIED AND WILL NOT RELY
ON, AND COLUMBIA IS NOT LIABLE FOR OR BOUND BY ANY EXPRESS OR IMPLIED
WARRANTIES, GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
ANY PROPERTY OR RELATING THERETO MADE OR FURNISHED BY COLUMBIA, OR ANY REAL
ESTATE BROKER OR AGENT PURPORTING TO REPRESENT COLUMBIA, TO WHOMEVER MADE OR
GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, UNLESS SPECIFICALLY SET
FORTH IN THIS AGREEMENT OR DOCUMENTS EXECUTED AND DELIVERED BY COLUMBIA AT THE
CLOSING. INLAND ALSO ACKNOWLEDGES THAT THE CONTRIBUTION VALUE REFLECTS AND TAKES
INTO ACCOUNT THAT THE PROPERTY IS BEING SOLD “AS IS, WHERE IS, WITH ALL FAULTS.”
IN ADDITION, COLUMBIA WILL HAVE NO OBLIGATION TO PROVIDE ANY REPAIRS,
ALTERATIONS OR IMPROVEMENTS TO THE PROPERTY AS A CONDITION PRECEDENT TO INLAND’S
OBLIGATION TO CLOSE TITLE. IN FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION
THEREOF, INLAND SPECIFICALLY ACKNOWLEDGES AND AGREES THAT EXCEPT AS SPECIFICALLY
SET FORTH HEREIN TO THE CONTRARY, INLAND IS NOT RELYING ON ANY REPRESENTATIONS
OR WARRANTIES OF ANY KIND WHATSOEVER, WHETHER ORAL OR WRITTEN, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, FROM COLUMBIA OR ANY PARTNER, MEMBER, MANAGER,
SHAREHOLDER, OFFICER OR DIRECTOR OF COLUMBIA OR FROM ANY EMPLOYEE, ATTORNEY,
AGENT OR REPRESENTATIVE OF COLUMBIA AS TO ANY MATTER CONCERNING ANY PROPERTY OR
ANY MATERIALS PROVIDED BY THE COLUMBIA PURSUANT TO SECTION 2.3 HEREOF, INCLUDING
WITHOUT LIMITATION: (i) THE QUALITY, NATURE, HABITABILITY, MERCHANTABILITY, USE,
OPERATION, VALUE, MARKETABILITY, ADEQUACY OR PHYSICAL CONDITION OF THE PROPERTY
OR ANY ASPECT OR PORTION THEREOF, INCLUDING, WITHOUT

 

7

--------------------------------------------------------------------------------


 

LIMITATION, STRUCTURAL ELEMENTS, FOUNDATIONS, ROOFS, APPURTENANCES, ACCESS,
LANDSCAPING, PARKING FACILITIES, ELECTRICAL, MECHANICAL, HVAC, PLUMBING, SEWAGE,
UTILITY SYSTEMS, FACILITIES, APPLIANCES, SOILS, GEOLOGY OR GROUNDWATER, (ii) THE
DIMENSIONS OR LOT SIZE OF ANY PROPERTY OR THE SQUARE FOOTAGE OF THE IMPROVEMENTS
THEREON OR OF ANY TENANT SPACE THEREIN, (iii) THE DEVELOPMENT OR INCOME
POTENTIAL, OR DEVELOPMENT OR OTHER RIGHTS OF OR RELATING TO PROPERTY,
(iv) PROPERTY’S INSURABILITY, MERCHANTABILITY, FITNESS, SUITABILITY, OR ADEQUACY
FOR ANY PARTICULAR PURPOSE, (v) THE ZONING OR OTHER LEGAL STATUS OF PROPERTY OR
ANY OTHER PUBLIC OR PRIVATE RESTRICTIONS ON THE USE OF PROPERTY, (vi) THE
COMPLIANCE OF THE PROPERTY OR ITS OPERATION WITH ANY APPLICABLE CODES, LAWS,
REGULATIONS, STATUTES, ORDINANCES, COVENANTS, CONDITIONS OR RESTRICTIONS OF ANY
GOVERNMENTAL AUTHORITY OR OF ANY OTHER PERSON OR ENTITY (INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT), (viii) THE ABILITY OF INLAND
TO OBTAIN ANY GOVERNMENTAL APPROVALS, LICENSES OR PERMITS NECESSARY FOR INLAND’S
INTENDED USE OR DEVELOPMENT OF THE PROPERTY, (viii) THE PRESENCE OR ABSENCE OF
HAZARDOUS MATERIALS ON, IN, UNDER, ABOVE OR ABOUT THE PROPERTY OR ANY ADJOINING
OR NEIGHBORING PROPERTY, (ix) THE DESIGN, CONSTRUCTION OR THE QUALITY OF ANY
LABOR AND MATERIALS USED IN THE CONSTRUCTION OF ANY IMPROVEMENTS, (x) THE
CONDITION OF TITLE TO THE PROPERTY, (xi) THE LEASES, CONTRACTS OR ANY OTHER
AGREEMENTS AFFECTING THE PROPERTY OR THE INTENTIONS OF ANY PARTY WITH RESPECT TO
THE NEGOTIATION AND/OR EXECUTION OF ANY LEASE OR CONTRACT WITH RESPECT TO THE
PROPERTY, OR THE APPLICABLE COLUMBIA’S OWNERSHIP, DEVELOPMENT OR OPERATION OF
THE PROPERTY OR (xii) THE ECONOMICS OF, OR THE INCOME AND EXPENSES, REVENUE OR
EXPENSE PROJECTIONS OR OTHER FINANCIAL MATTERS, RELATING TO THE PROPERTY, OR THE
OPERATION THEREOF. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, INLAND
AGREES THAT INLAND IS NOT RELYING ON ANY REPRESENTATION OR WARRANTY OF COLUMBIA,
WHETHER SUCH REPRESENTATION OR WARRANTY IS IMPLIED, PRESUMED OR EXPRESSLY
PROVIDED, ARISING BY VIRTUE OF ANY STATUTE OR COMMON LAW. INLAND AGREES THAT
COLUMBIA IS UNDER NO DUTY TO MAKE ANY INQUIRY REGARDING ANY MATTER THAT MAY OR
MAY NOT BE KNOWN TO ANY COLUMBIA OR TO CONFIRM, INVESTIGATE OR QUESTION THE
ADEQUACY OF ANY APPRAISAL, REPORT, ANALYSES OR STUDY OF ANY ASPECT OF THE
PROPERTY PREPARED OR OBTAINED BY COLUMBIA.

 

(c)                                  Inland’s acceptance of Columbia’s deed for
the Property in favor of the JV shall be deemed to be full performance by
Columbia of, and will discharge Columbia from, all liabilities and obligations
under this Agreement, and thereafter Columbia shall have no liability or
obligation to Inland or to any subsequent owner of the

 

8

--------------------------------------------------------------------------------


 

Property with respect to the Property, nor any liability or obligation to any
other person, firm, corporation or public body with respect to actions or claims
which arise on or after the Closing Date with respect to the Property. Upon
transfer of the Property, Inland shall be deemed to have accepted and shall be
subject to the terms, conditions and other obligations applicable to the owner
of, and relating to, the Property which are set forth in any governmental
approvals relating to the construction, use or occupancy of the Property,
including without limitation, site plan approvals and developer’s agreements,
whether or not same shall have been recorded.

 

(d)                                 Inland, in consideration for the promises
and covenants contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, as of Closing does
hereby release and forever discharge Columbia from any and all actions, causes
of action, suits, controversies, claims and demands whatsoever, in law and in
equity, for or on account of injuries claimed to have been received by Inland in
connection with the condition of the Property as of the date of Closing,
including without limitation the geophysical and environmental condition on, or
originating from, the Property. It is expressly understood and agreed by Inland
and Columbia that this release specifically applies to any claims made in
connection with any possible environmental contamination on, or originating
from, the Property, and/or any violation of the Environmental Laws (as such term
is hereinafter defined) by the Columbia in connection with the Property. For the
purposes of this release, the term “environmental contamination” shall include
any type of environmental orders, statutes or regulations applicable to the
Property, including without limitation to the Comprehensive Environmental
Response, Compensation and Liability Act, the Superfund Amendments and
Reauthorization Act, the Federal Clean Water Act, the Spill Compensation and
Control Act, the Federal Water Pollution Control Act, the Underground Storage of
Hazardous Substances Act, the Resource Conservation and Recovery Act and all
other applicable federal, state and/or local environmental acts (hereinafter
collectively referred to as the “Environmental Laws”) as the same are currently
in force or may be later amended, as well as any other claims, suits or actions
arising from or related to the environmental condition of the Property. By
accepting title to the Property at Closing, Inland shall be deemed to have
agreed that Inland: (i) is satisfied with the environmental conditions of the
Property (regardless of whether the Property complies with all Environmental
Laws or other laws, orders, statutes or regulations affecting the Property) and
that Inland shall have been given the opportunity to determine, to its own
satisfaction, that the Property complies with all Environmental Laws or other
laws, orders, statutes or regulations affecting the Property; (ii) accepts that
Property in an “AS IS” condition without relying on any verbal or written
statement or representation relating to the Property that may have been made by
the Columbia (except as expressly set forth in this Agreement); and (iii) shall
be solely responsible for any environmental contamination on, or originating
from, the Property which is not disclosed in the Environmental Assessments to be
obtained by Inland pursuant to Section 2.3 hereof or which otherwise occurs
after the Closing Date due to the actions or inactions of the Inland, its
successors and/or assigns or any third party, and Inland agrees that it will be
solely responsible for any such environmental contamination. It is understood
and agreed that Columbia does not admit any liability for any environmental
contamination, and liability on the part of Columbia is expressly denied.

 

9

--------------------------------------------------------------------------------


 

(e)                                  The provisions of this Section 2.2 shall
survive Closing or termination of this Agreement.

 

2.3                               Due Diligence Period. Inland shall have until
5 p.m. (prevailing New York City, New York time) on the last day of the Due
Diligence Period to inspect the Property, to conduct and prepare studies, tests
and surveys and to investigate and review any and all matters relating to the
Property which Inland shall reasonably deem appropriate, including, without
limitation, zoning matters, environmental matters, the Plans, the Property
Contracts, the Permits, the Leases, the Records, the Title Commitment and the
condition of the Property. In connection with Inland’s review of the Property,
Columbia, shall deliver to Inland within five (5) business days after the
signing of this Agreement copies of the documents described on the Due Diligence
Checklist attached hereto as Exhibit “C” and made a part hereof, including
copies (if any) of (i) the most recent tax bills, (ii) the most recent title
report and survey of the Property as are available, (iii) each of the Leases and
any amendments thereto, (iv) all Property Contracts, (v) all Plans, (vi) all
Permits, (vii) all Records, (viii) all Warranties, (ix) all environmental
reports and studies relating to the Property and (x) all unrecorded developer’s
agreements. All of the foregoing tests, investigations and studies shall be
conducted by Inland or its agents at Inland’s sole risk, cost and expense. Prior
to any such entry unto the Property, Inland shall afford Columbia not less that
one (1) business day’s advance written notice of such inspection. Inland
covenants and agrees that none of its tests, investigations or studies shall
materially interfere with or disrupt in any manner whatsoever (hereinafter
referred to collectively as “Interference”) (x) the operation of any Property or
any part thereof by any Columbia or any tenant under any Lease or (y) the
conduct of business by any Columbia or any tenant under any Lease. Prior to
entry on any Property by Inland, Inland shall deliver to Columbia certificates
of insurance (prepared on an insurance certificate form known as an “Accord 27”)
from an insurance company or companies reasonably satisfactory to Columbia,
naming Columbia and any other party requested by Columbia as additional insureds
which certificates shall evidence policies of insurance insuring against claims
for bodily injury, death and property damage with confirmed single limit amounts
of $1,000,000.00 and aggregate amounts of $2,000,000.00. So long as no
Interference results therefrom, Columbia will provide Inland and its agents with
access to all structures located on the respective Property to permit Inland to
fully conduct its due diligence activities. Inland shall repair and restore any
damage caused to the Property as a result of entry by Inland or its agents or
representatives. Inland shall defend, indemnify and hold Columbia harmless from
and against any and all damages, losses, liabilities, costs and expenses
(including, without limitation, reasonable attorneys’ fees and court costs)
suffered or incurred by Columbia or any tenant under any Leases with respect to
all claims for personal injury, death or for loss or damage to property in
connection with Inland’s or its agents’, representatives’, contractors’ or
subcontractors’ entry onto the Property and/or performance of such studies,
tests and surveys. Inland’s indemnification obligations under this Section 2.3
shall survive the Closing or termination of this Agreement.

 

2.4                               Inland’s Right to Terminate. Inland shall have
until 5:00 p.m. (prevailing New York City, New York time) on the last day of the
Due Diligence Period within which to notify Columbia and Escrow Agent in writing
(hereinafter referred to as a

 

10

--------------------------------------------------------------------------------


 

“Termination Notice”), of its election to terminate this Agreement in its
entirety (but not otherwise), for any reason or for no reason whatsoever. If
this Agreement is terminated pursuant to the provisions of this Section 2.4,
(i) this Agreement shall terminate and be of no further force and effect,
(ii) no party hereto shall have any further rights or obligations hereunder
(except for representations, warranties and/or any indemnity obligations of any
party pursuant to the provisions of this Agreement which expressly survive
termination of this Agreement), and (iii) the Escrow Agent shall immediately
return the Deposit to Inland. If Inland shall not deliver an appropriate
Termination Notice within the time period set forth herein, Inland shall be
deemed to have accepted the results of its due diligence examination of the
Property, this Agreement shall remain in full force and effect and Inland shall
have no further right to cancel or terminate this Agreement, except as otherwise
expressly provided herein. If Inland terminates this Agreement, Inland shall
promptly return all due diligence material provided by Columbia.

 

2.5                               Prepayment of Existing Loans.

 

Inland hereby acknowledges that the Property is currently subject to that
certain mortgage loan generally described on Exhibit “D” attached hereto and
made a part hereof (hereinafter collectively referred to as the “Existing Loan”)
made by the Lender (hereinafter referred as the “Existing Lender”) identified on
Exhibit “D” hereto. Inland and Columbia hereby acknowledge and agree that Inland
is not assuming the obligations of the Columbia under the Existing Loan, and
that all principal and accrued and unpaid interest under the Existing Loan shall
be prepaid out of the proceeds of the Closing of the transactions contemplated
hereby. Columbia agrees to cooperate with inland in its attempt to cause the
Existing Lender to assign the recorded mortgage documents to Inland’s lender.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 3

 

The Closing

 

3.1                            Time and Place. Consummation of the transactions
contemplated hereby (hereinafter referred to as the “Closing”) shall take place
using the services of Chicago Title Insurance Company (“Chicago Title”), as
escrow agent. Columbia and Inland shall deliver all of their respective closing
documents in escrow to Chicago with instructions on the distribution of the
documents at such time as Chicago Title has wired to Columbia the net funds due
Columbia in accordance with the closing statement agreed upon between the
parties. The Closing shall take place on December 15, 2005 (hereinafter referred
to as the “Closing Date”). Columbia agrees to reasonably cooperate with Inland
in its attempt to take an assignment of the existing loan documents encumbering
the Property.

 

3.2                            Closing. At the Closing (or such earlier date as
set forth herein), Columbia and Inland shall take such actions and deliver such
agreements and other instruments and documents necessary or appropriate to
effect the transactions contemplated by this Agreement in accordance with the
terms hereof, including, without limitation, the following:

 

(a)         Inland shall deliver to Columbia the portion of the Contribution
Value payable pursuant to Section 1.2(c) hereof and the Escrow Agent shall
deliver the Deposit to the Columbia.

 

(b)        Columbia and Inland shall execute and deliver closing statements each
in a form reasonably acceptable to Columbia, Inland and their respective
counsel.

 

(c)         Columbia shall convey and transfer to the JV good and insurable
title to the Property, subject to the Permitted Exceptions, by executing,
acknowledging and delivering the deed to Inland (the “Deed”).

 

(d)        Columbia and Inland shall execute and deliver assignment and
assumption agreements in substantially the form attached hereto as Exhibit “E”
and made a part hereof, duly executed and acknowledged by Columbia and the JV
and in proper form for recording (if necessary), pursuant to which Columbia will
assign to the JV all of Columbia’s rights, title and interest as lessor in and
to the respective Leases, and pursuant to which the JV will assume all
obligations as lessor under the Leases.  Columbia will simultaneously deliver to
Inland an original executed copy of each of the Leases and all guarantees of the
Leases and a letter, duly executed by the respective Columbia, in form
satisfactory to Inland, addressed to each of the tenants under the Leases
advising the tenants of the assignment of the Leases.

 

12

--------------------------------------------------------------------------------


 

(e)          Columbia shall use its commercially reasonable efforts (which for
purposes of this Section 3.2(e) shall not require Columbia to incur unreasonable
costs) to cause Stop & Shop (as hereinafter defined) to deliver to Inland a
written tenant estoppel certificate in the form required under each such Lease,
or if no form is specified and if no form is generally used by a tenant in
similar transactions, in substantially the form attached hereto as Exhibit “F”
and made a part hereof.

 

(f)            Columbia shall deliver to Inland a rent roll for the Property
owned by it containing a schedule of the Rents and other charges and payments
due from Stop & Shop dated as of the Closing Date and certified by Columbia as
true and correct.

 

(g)         Columbia shall deliver to Inland an affidavit of title in customary
form, duly executed and acknowledged by Columbia.

 

(h)         Columbia and Inland shall deliver to the Title Company all
documents, affidavits and instruments reasonably required by the Title Company
and in a form reasonably acceptable to Columbia, Inland, their respective
counsel and the Title Company.

 

(i)             Columbia shall deliver to Inland a limited liability company
certificate, satisfactory to the Title Company and Inland, with respect to the
authority of Columbia to approve this Agreement and the transactions
contemplated hereby.

 

(j)             Inland shall deliver to Columbia a corporate resolution,
satisfactory to the Title Company and Columbia, with respect to the authority of
Inland to approve this Agreement and the transactions contemplated hereby.

 

(k)          Columbia shall deliver to Inland all Plans, Property Contracts,
Permits, Records and all other records pertinent to the ownership, operation,
maintenance or use of the Property which are in such Columbia’s possession.
Columbia and Inland shall execute and deliver an assignment and assumption
agreement, pursuant to which Columbia will assign to Inland all of such
Columbia’s right, title and interest in the Plans, Property Contracts, Permits
and Records, and pursuant to which Inland will assume all obligations with
respect thereto.

 

(l)             Columbia shall deliver to Inland an affidavit stating that such
Columbia is not a “foreign person” as that term is defined pursuant to the
Foreign Investment in Real Property Tax Act of 1980 (hereinafter referred to as
“FIRPTA”).

 

(m)       Columbia shall execute a notice to Stop & Shop in substantially the
form attached hereto as Exhibit “G”, which notices shall be delivered to Inland
at Closing for Inland to forward to the respective Tenants.

 

13

--------------------------------------------------------------------------------


 

(n)         The parties shall execute and deliver to each other any other
instrument or instruments (i) required to be delivered under any provision of
this Agreement and (ii) reasonably requested by the attorney for either party in
connection with this transaction.

 

(o)         To the extent obtained by Inland (with Columbia’s cooperation in
accordance with Section 6.2(c) hereof), and to the extent paid for on before
Closing by Inland, Columbia shall cause all Warranties to be transferred to the
name of the JV.

 

(p)         To the extent obtained by Columbia in accordance with
Section 6.2(c) hereof, estoppel certificates from Stop & Shop (as a tenant) and
from any other party to any reciprocal easement or similar agreement affecting
the Property (hereinafter referred to as the “REA Estoppels”) in either the form
prescribed by any such document or in substantially the same form attached
hereto as Exhibit “H.”

 

(q)         Columbia shall execute and deliver to Inland’s auditors, KPMG, an
audit letter in the form attached as Exhibit J, attached hereto and made a part
hereof. In the event the audit of Property operations has not been performed by
KPMG at or prior to the date of Closing, Columbia agrees to execute and deliver
the audit letter at such time as the audit is performed. The terms of this
provision shall survive Closing.

 

(r)            Columbia and Inland shall execute and deliver the DR LLC OA.

 

(s)          Columbia shall deliver to Inland a waiver by Stop & Shop of its
right of first offer.

 

3.3                                                                          
Delivery of Possession. Possession of the Property shall be delivered to Inland
at the Closing upon execution and delivery of the Deed (in favor of the JV) free
of all tenancies and occupants, except with respect to tenants under the Leases.

 

14

--------------------------------------------------------------------------------


 

ARTICLE 4

Apportionments and Allocation of Expenses

 

4.1                           Credits and Prorations. Subject to any provision
of this Agreement to the contrary, the following items shall be apportioned for
the calendar year in which the Closing occurs as of midnight on the calendar day
immediately preceding the Closing: (a) all Rents, revenues and other income, if
any, from the Property, (b) real estate taxes; (c) water and sewer charges and
other utility charges, if any, (d) all security deposits under Leases shall be
credited to Inland at Closing, and (e) any other income, expense or other items
relating to the Property which is customarily prorated between a purchaser and a
Columbia of real property in the counties in which the Property is located.

 

4.2                           Other Adjustments.

 

(a)       Notwithstanding anything contained in Section 4.1 hereof, any taxes
paid at or prior to Closing shall be prorated based upon the amounts actually
paid. If taxes and assessments due and payable during the year of Closing have
not been paid before Closing, Columbia shall be charged at Closing an amount
equal to that portion of such taxes and assessments, plus interest and
penalties, if any, which relate to the period before Closing and Inland shall
pay the taxes and assessments prior to their becoming delinquent. Any such
apportionment made with respect to a tax year for which the tax rate or assessed
valuation, or both, have not yet been fixed shall be based upon the tax rate
and/or assessed valuation last fixed. To the extent that the actual taxes and
assessments for the current year differ from the amount apportioned at Closing,
the parties shall make all necessary adjustments by appropriate payments between
themselves within thirty (30) days after such amounts are determined following
Closing, subject to the provisions of Section 4.2(b) of this Agreement.

 

(b)           Except as otherwise provided herein, any expense amount which
cannot be ascertained with certainty as of Closing (and for which Inland and
Columbia are unable to adjust and/or allocate at or prior to Closing) shall be
prorated on the basis of the parties’ reasonable estimates of such amount, and
shall be the subject of a final proration ninety (90) days after Closing, or as
soon thereafter as the precise amounts can be ascertained. Inland shall promptly
notify Columbia when it becomes aware that any such estimated amount has been
ascertained. Once all revenue and expense amounts have been ascertained, Inland
shall prepare, and certify as correct, a final proration statement which shall
be subject to Columbia approval. Upon the acceptance and approval by Columbia of
any final proration statement submitted by Inland, such statement shall be
conclusively deemed to be accurate and final.

 

(c)            All rents, including without limitation all basic rent,
additional rent, CAM charges, tenant real estate tax reimbursements and all
amounts due and payable to the landlord under the Leases (hereinafter
collectively referred to as “Rents”), shall be prorated and adjusted as of the
Closing Date based upon the number of days in the month in which the Closing
occurs. In furtherance of the foregoing, and in furtherance of the desire of
Inland and Columbia to negotiate appropriate credits for all tenant matters,

 

15

--------------------------------------------------------------------------------


 

Columbia shall prepare all CAM reconciliations for calendar year 2005 prior to
the end of the Due Diligence Period, and shall deliver copies thereof to Inland.
Based upon (i) the overpayments and underpayments shown on the CAM
reconciliations (ii) the delinquency, if any, at such time in the payment of
Rent by any Tenants and (iii) the existence, if any, of any unpaid tenant
improvements or leasing commissions or any unexpired free rent periods
(hereinafter collectively referred to as “Tenant Concessions”) Inland and
Columbia shall negotiate in good faith with each other appropriate credits to
one another to be allocated at Closing in connection with the Leases. Such good
faith negotiations shall include negotiations with respect to Rents which remain
unpaid on and as of the anticipated Closing Date, as well as allocation of
responsibility for the economic effect of the payment or realization of Tenant
Concessions, it being the intent of the Inland and Columbia to negotiate fair
and equitable credits such that (i) Columbia will have no claims against Tenants
following Closing for past due Rent, CAM payments, other additional rent and
Tenant Concessions, (ii) Columbia will owe no additional payments to Inland in
respect of Rent, CAM payments, other additional rent and Tenant Concessions, and
(iii) Inland will owe no additional payments to Columbia in respect thereof.

 

(d)           All common area expenses, maintenance, taxes other than real
estate taxes (such as rental taxes), other expenses incurred in operating the
Property, and any other costs incurred in the ordinary course of business or in
the management and operation of the Properly, shall be prorated on the basis of
the actual number of days elapsed (monthly or annually, as applicable). Subject
to the negotiations referred to in Section 4.2(c) hereof, Columbia shall pay all
such expenses that accrue prior to Closing and Inland shall pay all such
expenses accruing as of the Closing Date and thereafter. Columbia and Inland
shall obtain billings and meter readings as of the Closing Date to aid in such
prorations, to the extent available or necessary.

 

(e)            Inland shall be entitled to a credit in the amount of the tenant
security deposits set forth on Schedule 4.2(e) attached hereto.

 

(f)              Subject to the final sentence of Section 4.2(b) hereof, the
provisions of this Section 4.2 shall survive Closing.

 

4.3                               Transaction and Closing Costs.

 

(a)            Columbia and Inland shall execute such returns, questionnaires
and other documents as shall be required with regard to all applicable real
property transaction taxes imposed by applicable federal, state or local law or
ordinance.

 

(b)           Columbia shall pay the fees of counsel representing Columbia in
connection with this transaction. In addition, Columbia shall also pay the
following costs and expenses:

 

(i) any realty transfer tax, sales tax, documentary stamp tax or similar tax
which becomes payable by reason of the transfer of the Property;

 

16

--------------------------------------------------------------------------------


 

(ii) the fees for any consultants which have been hired or retained by Columbia
in connection with the transactions contemplated by this Agreement;

 

(iii) 50% of all survey and title charges;

 

(c)            Inland shall pay the fees of counsel representing Inland in
connection with this transaction, if any. In addition, Inland shall also pay the
following costs and expenses:

 

(i) 50% of all survey and title charges;

 

(ii) the cost of appraisals, Environmental Assessments of the Property prepared
on Inland’s behalf or at Inland’s direction;

 

(iii) the fees for recording the Deed and any other recordable Transfer
Documents;

 

(iv) except as set forth in Section 9.1 hereof, the fees for any other brokers
or consultants which have been hired or retained by Inland in connection with
the transaction contemplated by this Agreement;

 

(v) the fees and expenses of the Escrow Agent, as set forth in
Section 1.2(d)(i) hereof; and

 

(vi) all costs of obtaining Inland financing, if any, and mortgage recording
fees and taxes in connection therewith, and all costs associated with the
assignment of the existing recorded loan documents to Inland’s lender.

 

(d)           All costs and expenses incident to the transaction contemplated
hereby and the closing thereof, and not specifically described above, shall be
paid by the party incurring same.

 

(e)            The provisions of this Section 4.3 shall survive the Closing or
termination of this Agreement.

 

ARTICLE 5

 

Representations and Warranties

 

5.1                               Columbia Representations and Warranties.
Columbia, hereby makes the following representations and warranties to Inland as
of the date of this Agreement, which representations and warranties shall be
true and correct as of the Closing Date as a condition to Inland’s obligation to
close hereunder:

 

(a)                                  Columbia is a limited liability company
duly organized, validly existing and in good standing under the laws of its
state of formation. Columbia

 

17

--------------------------------------------------------------------------------


 

has all requisite power and authority to own and operate its Property and carry
on its business with respect to such Property as now being conducted. Columbia
has the requisite power and authority to enter into this Agreement and to
perform its obligations hereunder and to consummate the transactions
contemplated hereby. Neither the execution, delivery and performance by Columbia
of this Agreement, nor the consummation of the transactions contemplated hereby
or thereby will violate or conflict with any provision of the articles of
organization or operating agreement of Columbia.

 

(b)                             Columbia is not a “foreign person” as such term
is defined pursuant to FIRPTA.

 

(c)                              The execution, delivery and performance by
Columbia of this Agreement, and the consummation of the transactions
contemplated hereby and thereby, will not violate any provision of Columbia’s
organization documents.

 

(d)                             That certain Amendment and Restatement of Lease
dated as of September 28, 2000, entered into by and between Columbia Hyde Group,
L.L.C., a New York limited liability company (as landlord) and The Stop & Shop
Supermarket Company, a Delaware corporation (“Stop & Shop”) for its primary
demised premises existing as of the date hereof (the “Stop & Shop Lease”) is the
only lease and tenancy in effect with respect to the Property and no individuals
or entities occupy the Property or any portion thereof except pursuant to the
Leases. The copies of the Leases previously delivered or to be delivered to
Inland are or will be true, correct and complete copies of all the Leases and
any amendments thereto. Except as disclosed herein or in the Leases, copies of
which shall be reviewed by Inland during the Due Diligence Period, no Lease
provides the tenant thereunder with a right of first refusal to purchase its
demised premises or any of the Property.

 

(e)                              Columbia has not received any written notice
from a tenant under any Lease of such tenant’s intention to vacate or abandon
its demised premises prior to the end of the term of its Lease. Columbia shall
promptly provide Inland with a copy of any written notice of default under any
Lease given or received between the date hereof and the date of the Closing.

 

(f)                                    Columbia has not received any written
notice from any tenant under any Lease which claim any default by Landlord
thereunder. Columbia shall promptly provide Inland with a copy of any written
notice of default under any Lease given or received between the date hereof and
the date of the Closing.

 

(g)                                 Except as otherwise disclosed to Inland,
Columbia has not received any written notice of any violations of any federal,
state or municipal zoning, fire, environmental, building or other laws, codes,
statutes, ordinances, orders, regulations or requirements affecting the Property
owned by it, the terms of which have not been complied with, and Columbia will
promptly notify Inland of the receipt of any written notice of any such
violations received by such Columbia between the date hereof and the date of the
Closing.

 

18

--------------------------------------------------------------------------------


 

(h)                                 There are no attachments, executions,
assignments for the benefit of creditors, receiverships, conservatorships or
voluntary or involuntary proceedings in bankruptcy or actions pursuant to any
other debtor relief laws contemplated by any Columbia or pending against such
Columbia and regarding the Property owned by it.

 

(i)                                     No tenant is entitled to any rent
concessions or “free rent” under the terms of any of the Leases, all tenant
improvement allowances due under any of the Leases have either been paid, or if
not yet due and payable, will be escrowed by Columbia from the net funds due
Columbia at the Closing, with Chicago Title.

 

(j)                                     Schedule 5.1(j) sets forth any unpaid
leasing commissions and the amount hereof. All leasing commissions for which a
lien could be filed shall be paid on or before the Closing Date

 

5.2                               Inland’s Representations and Warranties.
Inland hereby makes the following representations and warranties to Columbia as
of the date of this Agreement, which representations and warranties shall be
true and correct as of the Closing Date as a condition to Columbia’s obligation
to close hereunder.

 

(a)         Inland is a corporation duly organized, validly existing and in good
standing under the laws of the State of Illinois. Inland has the requisite power
and authority to enter into this Agreement and to perform its obligations
hereunder and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation by Inland of the
transactions contemplated hereby and thereby have been duly authorized by Inland
and no consents of any third parties are necessary for Inland’s execution,
delivery and performance of this Agreement and the transactions contemplated
hereby and thereby. Neither the execution, delivery and performance by Inland of
this Agreement, nor the consummation of the transactions contemplated hereby or
thereby will violate or conflict with any provision of the documents and
instruments under which Inland is constituted.

 

(b)                               No action or other proceeding whatsoever is
now pending or, to the best knowledge of Inland, threatened against Inland or
any shareholders, partners, members or owners, as the case may be, of the
foregoing which calls into question or seeks to set aside or enjoin any of the
approvals or authorizations of the transactions contemplated by this Agreement,
or the performance of Inland’s obligations hereunder, or which will or may
otherwise impede the Closing.

 

(c)                                Inland has all funds available to it which
are sufficient to consummate the transaction contemplated by this Agreement.

 

(d)                               Inland fully understands the nature and
significance of the transactions provided for in this Agreement and the
limitations provided in Section 2.2 hereof and elsewhere herein. Inland is
satisfied with the amount being paid by it for the Property, as set forth
herein, based and in sole reliance upon its own valuation of the Property and
its review and analysis of the rent roll for each Property, reports of physical

 

19

--------------------------------------------------------------------------------


 

inspections (including without limitation, environmental inspections), business,
operations, condition and prospects for the Property.

 

5.3                            Changed Circumstances. Columbia and Inland shall
promptly notify the other in writing, if, after the execution of this Agreement
and prior to the Closing, any event occurs or condition exists which renders any
of the foregoing representations and warranties made by it materially untrue or
misleading.  All of the foregoing representations and warranties, respectively,
shall be deemed made by Columbia, respectively, and Inland on the date of this
Agreement and at the time of the Closing.

 

5.4                            Survival of Representations and Warranties;
Limitation on Columbia’s Liability. Unless otherwise set forth in this
Agreement, the representations and warranties of Columbia and Inland,
respectively, as set forth in this Article 5 and elsewhere in this Agreement and
in any other agreements, affidavits, estoppels, instruments or other documents
executed by any of the Columbia in connection with the transactions contemplated
hereby (hereinafter collectively referred to as the “Closing Documents”) shall
survive Closing for six (6) months. In the event that the Closing of the
transactions contemplated herein occurs, and to the extent that, thereafter,
Inland incurs any actual costs or losses during the six (6) month period
referred to above as a result of any incorrect representations or warranties
made by Columbia hereunder or under the Closing Documents which exceed
$25,000.00, Columbia shall reimburse Inland for such claims, costs and expenses
within fifteen (15) days after delivery by Inland to Columbia of reasonable
evidence of the payment of such claims, costs and expenses. No claims based upon
any incorrect representation or warranties may be brought by Inland to the
extent that the costs or losses actually incurred by Inland do not individually
or collectively exceed the Minimum Threshold, and no such claims may be brought
at any time following the six-month anniversary of the Closing. In addition, to
the extent that Inland actually knows at or prior to Closing that any of
Columbia’s representations or warranties are inaccurate, untrue or incorrect in
any way, such representations and warranties shall be deemed modified to reflect
Inland’s knowledge. Without limitation, Columbia shall not have any liability in
connection with this Agreement by reason of any inaccuracy of a representation
or warranty if and to the extent that such inaccuracy has been identified by
Columbia by notice to Inland or otherwise is actually known by Inland at the
time of Closing (whether matters contradicting any representation or warranty is
contained in any Exhibit or Schedule to this Agreement, whether such matters are
contained in any materials delivered to Inland by or on behalf of Columbia, or
whether such matters are contained in any study, test, analysis or report
prepared by or for the benefit of Inland in connection with the transactions
contemplated hereunder), and Inland consummates the Closing.

 

ARTICLE 6

 

Additional Agreements

 

6.1                               Operations Pending Closing. Between the date
of execution of this Agreement and the Closing, Columbia shall comply with all
covenants, conditions,

 

20

--------------------------------------------------------------------------------


 

restrictions, laws, statutes, rules and regulations and ordinances applicable to
the Property, and shall own, manage and operate the Property in a manner
consistent with past practices and shall use reasonable and prudent efforts to
preserve for Inland the favorable relationships which Columbia has with tenants,
suppliers, vendors and others having ongoing relationships with the Property.
Columbia (a) may, at Columbia’s option, after prior notice to Inland, in the
ordinary course and consistent with Columbia’s current practices, negotiate with
prospective tenants, and (b) enter into Leases (on terms that Columbia believes,
in its good faith business judgment, to be market terms), enforce Leases and
perform landlord’s obligations under the Leases (other than with respect to
Leases that have been or that are in the process of being terminated). Columbia
shall not, without first obtaining written consent of Inland, which consent
shall not be unreasonably withheld, conditions or delayed, enter into new Leases
or modify the terms of or terminate any Leases. In addition, Columbia shall
promptly notify Inland, in writing, of (i) any default beyond applicable grace
periods committed by any tenants (other than defaults in the payment of rent,
adjustments for which will be made at Closing); and (ii) any written notices
received from any tenants regarding Columbia’s defaults or any tenant’s
intention to terminate its lease.

 

6.2                               Mutual Cooperation. Columbia and Inland agree
to cooperate fully with one another in connection with the transactions
contemplated herein during the Due Diligence Period. In furtherance of the
foregoing, Columbia agrees to (a) to provide contact information to Inland with
respect to persons who prepared previous surveys, environmental assessments and
appraisals, if any, with respect to the Property, (b) to execute all documents
(at no cost to Columbia) to effectuate the transfer to Inland of any Warranties
and (c) to use its commercially reasonable efforts (which for purposes of this
Section 6.2 shall not require Columbia to incur unreasonable costs) to obtain
the REA Estoppels.

 

Article 7

 

Risk of Loss

 

7.1                               Casualty.

 

(a)            If, at or prior to Closing, any damage, destruction or casualty
shall have occurred as to which a tenant (i) has the responsibility to repair
and restore the Property under its respective Lease and (ii) has no right of
rent abatement or offset, in full or in part as a result of such casualty, the
parties shall proceed to Closing in accordance with the terms of this Agreement
without any reduction in the Contribution Value.

 

(b)           (i) If, at or prior to Closing, any other damage, destruction or
casualty, of any Property, occurs, which damage, destruction or casualty creates
loss valued at ten (10%) percent or less of the Contribution Value, then this
Agreement shall continue in full force and effect and Columbia shall give
written notice of such event to Inland (which notice will include a description
of the nature, extent and estimated amount of damage or loss suffered by the
Property in connection with such casualty), in which event the parties shall
proceed to Closing in accordance with the terms of this Agreement

 

21

--------------------------------------------------------------------------------


 

without any reduction in the Contribution Value, and Columbia shall (A) assign
to Inland at Closing all of its rights to and interest in all proceeds of
casualty insurance and business interruption and rent loss insurance relating to
the period from and after the date of Closing payable on account of such
casualty, (B) pay to Inland at Closing an amount equal to the full amount of the
deductible applicable under such insurance policies, by way of a credit against
the Contribution Value equal to the deductible unless tenants are responsible
for the deductible in CAM. Columbia shall cooperate reasonably with Inland
before and after Closing to file and process an insurance claim for all insured
loss arising out of such casualty. Columbia shall not settle or adjust any such
insurance claim without Inland’s prior written consent. Columbia shall have no
obligation to repair or restore any Property other than necessary measures as
may be necessary to secure any such Property from natural elements, vandalism or
further deterioration.

 

(ii)                                  If, at or prior to Closing, any other
damage, destruction or casualty, of the Property, occurs which damage,
destruction or casualty creates a loss valued in excess of ten (10%) percent of
the Contribution Value allocated to such Property, then Columbia shall notify
Inland in writing (hereinafter referred to as a “Columbia Casualty Notice”),
which Columbia Casualty Notice will include a description of the nature, extent
and estimated amount of damage or loss suffered by the affected Property in
connection with such casualty. Within ten (10) days after receipt of the
Columbia Casualty Notice, Inland shall notify Columbia, in writing, as to
whether (A) Inland will elect to proceed to Closing or (B) Inland will elect to
terminate this Agreement. If Inland does not make such written election within
the time period specified above, Inland will be deemed to have made the election
set forth in clause (A).

 

(iii)                               If Inland makes (or is deemed to have made)
the election set forth clause (A) of Section 7.1(b)(ii) above, then this
Agreement shall continue in full force and effect and the parties shall proceed
to Closing in accordance with the terms of this Agreement without any reduction
in the Contribution Value, and the Columbia shall (A) assign to Inland at
Closing all of its rights to and interest in all proceeds of casualty insurance
and business interruption and rent loss insurance relating to the period from
and after the date of Closing payable on account of such casualty and (B) pay to
Inland at Closing an amount equal to the full amount of the deductible
applicable under such insurance policies, by way of a credit against the
Contribution Value equal to the deductible, Columbia shall cooperate reasonably
with Inland before and after Closing to file and process an insurance claim for
all insured loss arising out of such casualty. Columbia shall not settle or
adjust any such insurance claim without Inland’s prior written consent. The
Columbia shall have no obligation to repair or restore any Property other than
necessary measures as may be necessary to secure any such Property from natural
elements, vandalism or further deterioration.

 

7.2                               Condemnation. If, at or prior to the time of
Closing, all or any portion of any Property shall be condemned or taken pursuant
to any governmental or other power of eminent domain, any written notice of
taking or condemnation with respect to all or any portion of a Property is
issued, or any proceedings are instituted by any governmental authority having
the power of eminent domain to take all or any portion of such Property, then
(a) Columbia shall notify Inland in writing of such action, (b) Inland shall
proceed to

 

22

--------------------------------------------------------------------------------


 

closing with a reduction in the Contribution Value equal to any condemnation
award previously paid to Columbia, (c) Columbia shall assign to Inland at the
time of Closing all of such Columbia’s right to any unpaid condemnation awards
and (d) Columbia shall convey the entire Property (or remainder thereof) to
Inland.

 

ARTICLE 8

 

Remedies Upon Default

 

8.1                              Time of Essence. If full performance of this
Agreement is not completed by the Closing Date, either party shall have the
right after such date to declare time to be of the essence of this Agreement by
giving notice of such election to the other party. Such notice shall contain a
declaration that time is of the essence and shall fix the time, date and place
of final settlement, which date may not be sooner than twenty (20) days nor
later than thirty (30) days following the effective date of giving such notice.

 

8.2                              Default by Inland. In the event the sale of the
Property as contemplated hereunder is not consummated due to Inland’s default
hereunder, Columbia shall be entitled, as its sole remedy, to terminate this
Agreement and receive the Deposit as liquidated damages, and not as a penalty,
for the breach of this Agreement (which shall operate to terminate this
Agreement and release Inland and Columbia from any and all liability hereunder
other than with respect to those representations, warranties and/or indemnities
which survive termination of this Agreement), it being agreed between the
parties hereto that the actual damages to Columbia in the event of such breach
are difficult, if not impossible, to determine and the Deposit and any accrued
interest thereon, is a reasonable estimate thereof.  Columbia expressly waives
its right to seek compensatory or consequential damages in the event of Inland’s
default hereunder.

 

8.3                              Default by Columbia.  In the event the sale of
the Property as contemplated hereunder is not consummated due to a default by
all Columbia hereunder, Inland shall be entitled, at its election, as its sole
remedy, (a) to waive such default and close title in accordance with the terms
of this Agreement without any reduction of the Contribution Value, (b) to
receive the return of the Deposit which shall operate to terminate this
Agreement and release Inland and Columbia from any and all liability hereunder
(other than with respect to those representations, warranties and/or indemnities
which survive termination of this Agreement), or (c) to enforce specific
performance of the Columbia’s obligations to convey the Property to Inland in
accordance with the terms of this Agreement, including a claim for reasonable
attorney’s fees and costs of suit.

 

ARTICLE 9

 

Agents and Commission

 

9.1                               Brokers. With respect to the transaction
contemplated by this Agreement, Columbia and Inland represent to the other party
that neither party has engaged a broker in regard to this transaction. In the
event that any claim for commission or finder’s fee is brought by any person or
entity as a consequence of the transaction contemplated hereby

 

23

--------------------------------------------------------------------------------


 

and as a result of any action or omission of Columbia or Inland, then Columbia
or Inland, as the case may be, shall hold harmless the other party against any
loss, cost or expense of any nature, including, but not limited to, court costs
and reasonable attorney’s fees arising as a consequence of the claim for the
commission or fee. The terms of this Section 9.1 shall survive the Closing or
termination of this Agreement.

 

ARTICLE 10

 

Miscellaneous

 

10.1        Notices. Every notice or other communication required or
contemplated by this Agreement by any party shall be in writing and shall be
delivered by (i) personal delivery, (ii) internationally recognized express
courier, such as Federal Express, UPS or DHL or (iii) facsimile with a
confirmation copy sent simultaneously in the manner contemplated by clauses
(i) or (ii) of this Section 10.1, in each case addressed to the party for whom
intended at the following address:

 

(i)

 

If to Inland:

 

Inland American

 

 

 

 

Hyde Park Member, L.L.C.

 

 

 

 

2901 Butterfield Road

 

 

 

 

Oak Brook, Illinois 60523

 

 

 

 

Attn: G. Joseph Cosenza,

 

 

 

 

Authorized Agent

 

 

 

 

Fax No.: 630-218-4935

 

 

 

 

 

(ii)

 

With a copy to:

 

Inland Real Estate Group, Inc.

 

 

 

 

2901 Butterfield Road

 

 

 

 

Oak Brook, Illinois 60523

 

 

 

 

Attn: Robert Baum, General Counsel

 

 

 

 

Fax No.: 630-218-4900 and 630-571-2360

 

 

 

 

 

(iii)

 

If to Columbia:

 

Columbia-Hyde Group, L.L.C.

 

 

 

 

1720 Post Road

 

 

 

 

Fairfield, Connecticut 06824

 

 

 

 

Attn: Arthur W. Hooper, Jr.

 

 

 

 

Fax No.: 203-256-4019

 

 

 

 

 

(iv)

 

If to the

 

 

 

 

Escrow Agent:

 

Chicago Title Insurance Company

 

 

 

 

171 N. Clark Street

 

 

 

 

Chicago, IL 60601

 

 

 

 

Attn: Nancy Castro

 

 

 

 

Fax No.: 312-223-2108

 

24

--------------------------------------------------------------------------------


 

or at such other address as the intended recipient previously shall have
designated by written notice to the other parties. Notice by registered or
certified mail shall be effective on the date it is officially recorded as
delivered to the intended recipient by return receipt or equivalent, and in the
absence of such record of delivery, the effective date shall be presumed to have
been the third (3rd) business day after it was deposited in the mail. All
notices and other communications required or contemplated by this Agreement to
be delivered in person or sent by courier shall be deemed to have been delivered
to and received by the addressee and shall be effective on the date of personal
delivery; notices delivered by facsimile with simultaneous confirmation copy by
registered or certified or equivalent mail or courier shall be deemed delivered
to and received by the addressee and effective on the date sent. Notice not
given in writing shall be effective only if acknowledged in writing by a duly
authorized representative of the party to whom it was given.

 

10.2                       No Recording. Neither Columbia nor Inland shall cause
or permit this Agreement nor any memorandum hereof to be filed of record in any
office or place of public record and if Inland or Columbia shall fail to comply
with the terms hereof by recording or attempting to record the same, such act
shall not operate to bind or cloud title to the Property. If either party or
counsel acting for either party shall cause or permit this Agreement, a copy
hereof, or a memorandum hereof to be filed in an office of place of public
record, the other party, at its option, may treat such act as a default under
this Agreement.

 

10.3                       No Agency. This Agreement shall not constitute an
appointment of any of the parties hereto as the legal representative or agent of
any other party hereto nor shall any party hereto have any right or authority to
assume, create or incur in any manner any obligation or other liability of any
kind, express or implied, against, or in the name or on behalf of, the other
party hereto.

 

10.4                       Severability. In the event any provision of this
Agreement shall be determined to be invalid or unenforceable under applicable
law, all other provisions of this Agreement shall continue in full force and
effect unless such invalidity or unenforceability causes substantial deviation
from the underlying intent of the parties expressed in this Agreement or unless
the invalid or unenforceable provisions comprise an integral part of, or in
inseparable from, the remainder of this Agreement. If this Agreement continues
in full force and effect as provided above, the parties shall replace the
invalid provision with a valid provision which corresponds as far as possible to
the spirit and purpose of the invalid provision.

 

10.5                       Assignment and Succession. Except as expressly
permitted herein, no party may assign or otherwise transfer any rights,
interests or obligations under this Agreement (excluding an assignment resulting
by operation of law as a result of the merger or consolidation of any such
party) without the prior written consent of the other party, which consent may
be withheld in the sole and absolute discretion of such party for any reason
whatsoever or for no reason. This Agreement shall inure to the benefit of the
parties hereto and to their respective permitted successors and assigns.
Notwithstanding

 

25

--------------------------------------------------------------------------------


 

the foregoing, within ten (10) days prior to Closing, Inland shall have the
right to notify Columbia of the names of its nominee entity taking title to the
Property.

 

10.6                     Amendments and Waivers. No amendment, modification,
termination or waiver of any provision of this Agreement or consent to any
departure by any party therefrom, shall in any event be effective without the
written concurrence of the other party hereto. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it is given. No notice to or demand on any party in any case shall entitle any
other party to any other or further notice or demand in similar or other
circumstances.

 

10.7                     Further Assurances. Each of the parties hereto agrees
that, from and after the Closing, upon the reasonable request of the other party
hereto and without further consideration, such party will execute and deliver to
such other party such documents and further assurances and will take such other
actions (without cost to such party) as such other party may reasonably request
in order to carry out the purpose and intention of this Agreement including but
not limited to the effective consummation of the transactions contemplated under
the provisions of this Agreement. The provisions of this Section 10.7 shall
survive Closing.

 

10.8                     Absence of Third-Party Beneficiaries. No provisions of
this Agreement, express or implied, are intended or shall be construed to confer
upon or give to any person or entity other than the parties hereto, any rights,
remedies or other benefits under or by reason of this Agreement unless
specifically provided otherwise herein, and except as so provided, all
provisions hereof shall be personal solely between the parties to this
Agreement.

 

10.9                     Governing Law; Jurisdiction. The validity,
construction, performance and enforceability of this Agreement shall be governed
in all respects by the laws of the State of New York, without reference to the
choice-of-law principles thereof. Inland and Columbia agree to submit to
personal jurisdiction in the state of New York in any action or proceeding
arising out of this Agreement. In furtherance of such agreement, the parties
hereto agree and consent that without limiting other methods of obtaining
jurisdiction, personal jurisdiction over the each party in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in NewYork and that any process or notice of motion or other application
to any such court in connection with any such action or proceeding may be served
upon the party by registered or certified mail to, or by personal service at,
the respective addresses listed in Section 10.1 herein (or as otherwise
established by notice to the other party), whether such address may be within or
without the jurisdiction of any such court. The parties hereto further agree
that the venue of any litigation arising in connection with this Agreement or in
respect of any of the obligations of the parties hereto under this Agreement,
shall, to the extent permitted by law, be in Fairfield County, Connecticut.

 

10.10                 Interpretation. This Agreement, including any exhibits,
schedules and amendments, has been negotiated at arm’s length and between
persons sophisticated and knowledgeable in the matters dealt with in this
Agreement. Each party has been

 

26

--------------------------------------------------------------------------------


 

represented by experienced and knowledgeable legal counsel. Accordingly, any
rule of law or legal decision that would require interpretation of any
ambiguities in this Agreement against the party that has drafted it is not
applicable and is waived. The provisions of this Agreement shall be interpreted
in a reasonable manner to effect the purposes of the parties and this Agreement.

 

10.11              Entire Agreement. The terms of this Agreement and the other
writings referred to herein (including but not limited to all schedules,
exhibits, addenda, and related agreements) and delivered by the parties hereto
are intended by the parties to be the final expression of their agreement with
respect to the subject matter hereof and may not be contradicted by evidence of
any prior or contemporaneous agreement. The parties further intend that this
Agreement, together with the exhibits and schedules hereto shall constitute the
complete and exclusive statement of its terms and shall supersede any prior
agreement with respect to the subject matter hereof.

 

10.12              Counterparts. This Agreement may be executed simultaneously
in multiple counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument. Execution and
delivery of this Agreement by exchange of facsimile copies bearing the facsimile
signature of a party hereto shall constitute a valid and binding execution and
delivery of this Agreement by such party. Such facsimile copies shall constitute
enforceable original documents.

 

10.13              Expenses. Each of the parties agrees to pay its own expenses
in connection with the transactions contemplated by this Agreement, including
without limitation legal, consulting, accounting and investment banking fees,
whether or not such transactions are consummated.

 

10.14              Consents. Whenever this Agreement requires or permits consent
by or on behalf of any party hereto, such consent shall be given in writing.

 

10.15              Headings. The article and section headings contained in this
Agreement are for reference purposes only and will not affect in any way the
meaning or interpretation of this Agreement.

 

10.16              Waiver of Trial by Jury.  EACH PARTY HEREBY WAIVES,
IRREVOCABLY AND UNCONDITIONALLY, TRIAL BY JURY IN ANY ACTION BROUGHT ON, UNDER
OR BY VIRTUE OF OR RELATING IN ANY WAY TO THIS AGREEMENT OR ANY OF THE DOCUMENTS
EXECUTED IN CONNECTION HEREWITH, THE PROPERTY, OR ANY CLAIMS, DEFENSES, RIGHTS
OR SET-OFF OR OTHER ACTIONS PERTAINING HERETO OR TO ANY OF THE FOREGOING.

 

10.17                  Confidentiality.

 

(a)                               Inland shall use is best efforts, and cause
its attorneys, representatives and consultants (hereinafter collectively
referred to as the “Inland Parties”) to use their best efforts, to use all
information, documents, surveys, leases and other materials provided to them by
the Columbia hereunder (hereinafter collectively referred to as the “Due

 

27

--------------------------------------------------------------------------------


 

Diligence Materials”) exclusively for the purpose of evaluating the merits of a
possible purchase of the Property as contemplated by this Agreement and not for
any other purpose whatsoever. Inland further agrees, except as may be required
by applicable law, that it will not disclose any Due Diligence Materials or use
them to the detriment of any Columbia.

 

(b)                               In the event this Agreement is terminated
prior to the consummation of the purchase and sale contemplated hereunder, all
Due Diligence Materials and all copies thereof will be returned to Columbia
promptly. All analyses, compilation, studies or other documents prepared by or
for Inland and reflecting any Due Diligence Material or otherwise based thereon
will be (at Inland’s option) either (i) destroyed or (ii) retained by Inland in
accordance with the confidentiality restrictions set forth in this
Section 10.17.

 

(c)                                Inland acknowledges that the Due Diligence
Materials are proprietary in nature and that Columbia would suffer significant
and irreparable harm in the event of the misuse or disclosure of the Due
Diligence Materials. Without affecting any other rights or remedies that either
party may have, Inland acknowledges and agrees that Columbia shall be entitled
to seek the remedies of injunction, specific performance and other equitable
relief for any breach or threatened breach of the provisions of this Agreement
relating to confidentiality by any Inland Party.

 

(d)                               Inland hereby indemnifies and holds harmless
Columbia from and against all loss, liability, claim, damage and expense arising
out of any breach of this Section 10.17 by Inland or by any Inland Party.

 

(e)                                Prior to Closing neither party shall issue
any press release or public statement with respect to the transactions
contemplated by this Agreement without the prior consent of the other party,
except to the extent such release or statement is required by law or the
regulations of the Securities and Exchange Commission or the New York Stock
Exchange, and (ii) after Closing, any such release or statement issued by
Columbia or Inland shall be subject to the review and approval of the other
respective party (which approval shall not be unreasonably withheld). If
Columbia or Inland is required by law to issue a release or statement, such
party shall, at least two (2) Business Days prior to the issuance of same,
deliver a copy of the proposed release to the other party for its review.

 

(f)                                      This Section 10.17 shall survive
Closing and any termination of this Agreement.

 

10.18                 Drafts not an Offer to Enter into a Legally Binding
Contract. The submission of a draft, or a marked up draft, of this Agreement by
one party to another is not intended by either party to be an offer to enter
into a legally binding contract with respect to the purchase and sale of the
Property. The parties shall be legally bound with respect to the purchase and
sale of the Property pursuant to the terms of this Agreement only if and when
the parties have been able to negotiate all of the terms and provisions of this
Agreement in a matter acceptable to each of the parties in their respective sole
discretion, including, without limitation, all of the Exhibits hereto, and
Columbia and Inland have fully executed and delivered to each other a
counterpart of this Agreement, including, without limitation, all Exhibits
hereto.

 

28

--------------------------------------------------------------------------------


 

10.19            Exculpation.  This Agreement and all documents, agreement,
understandings, and arrangements relating to this transaction have been executed
by the undersigned in his capacity as Manager of Columbia-Hyde Group, L.L.C.,
authorized signatory for Columbia-Hyde Group, L.L.C., and neither the officer
executing this Agreement nor the members, managers or officers of the Columbia
shall be bound or have any personal liability hereunder. Neither Columbia, on
the one hand, or Inland, on the other hand, will seek recourse or commence any
action against the officer of the other executing this Agreement or any of the
members, managers or officers of the other, or any of their personal assets, for
the performance or payment of any obligation hereunder or thereunder. The
foregoing shall also apply to any future documents, agreement, understandings,
arrangements and transactions between or among the parties.

 

10.20            Intentionally Deleted.

 

10.21            Business Day. As used herein, the term Business day means any
day other than a Saturday, Sunday and any other day which is a legal holiday in
the State of Connecticut on which offices of the State of Connecticut are
routinely scheduled to be closed.

 

IN WITNESS WHEREOF, the parties hereto have set executed or caused their duly
authorized representatives to execute this Agreement of Contribution as of the
day and year first written above.

 

SIGNATURE PAGE FOLLOWS

 

29

--------------------------------------------------------------------------------


 

 

COLUMBIA:

 

 

 

COLUMBIA-HYDE GROUP, L.L.C.,
a New York limited liability company

 

 

 

By: BVS Hyde, LLC

 

 

 

By:

/s/ John S. Brett

 

 

Name:

John S. Brett

 

 

 

Managing Member

 

 

 

 

INLAND:

 

 

 

 

 

Inland American Hyde Park Member,
L.L.C., a Delaware limited liability
company, sole member

 

 

 

By: Inland American Hyde Park Member II,
L.L.C., a Delaware limited liability
company, managing member

 

 

 

By: Inland American Real Estate Trust,
Inc., a Maryland corporation, member

 

 

 

By:

 

 

 

 

G. Joseph Cosenza,

 

 

Authorized Agent

 

 

The undersigned hereby joins in this Agreement solely in its capacity as Escrow
Agent and solely to evidence its agreement to be bound by the terms of Sections
1.2(b) and (d) hereof and acknowledge receipt of the $400,000.00 Good Faith
Deposit.

 

 

Chicago Title Insurance Company

 

 

 

 

 

By:

 

 

 

 

Nancy Castro, Senior Escrow Officer

 

 

and Assistant Vice President

 

30

--------------------------------------------------------------------------------


EXHIBIT “A”

 

TO

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

Attached

 

31

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

 

LIST OF TENANTS/LEASES

 

Attached

 

32

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

 

DUE DILIGENCE CHECKLIST

 

33

--------------------------------------------------------------------------------


 

DUE DILIGENCE CHECKLIST

 

The following information is to be provided for management review

 

 

 

2. NAME OF PROPERTY:

 

 

 

 

Comments

 

 

 

 

  A.    FINANCIAL INFORMATION

 

 

 

 

1.

Leases

 

 

a.

Copies of all leases, amendments and any guarantees

 

 

We need within three (3) days after acceptance of agreement.

 

 

b.

Copies of any REA, OEA, easements and encumbrances

 

 

We need within three (3) days after acceptance of agreement.

 

 

c.

 Standard Lease Form

 

2.

  Rent Roll

 

 

a.

Current Rent Roll

 

 

We need within three (3) days after acceptance of agreement.

 

 

b.

Rent Roll as of December 31 of previous year

 

 

c.

Rent Information for any tenant who occupied a space during previous year,
including vacated tenants as of December 31 of previous year

 

 

d.

Future rent information for any tenant to occupy a space in the current year
whose lease was signed and finalized as of December 31 of the previous year

 

 

e.

Schedule of rents for free rent and stopped rent periods

 

3.

Copies of Commencement Letters to Tenants

 

4.

Latest leasing status report

 

5.

Summary of recent lease transactions including rate and tenant improvement
allowances

 

6.

Percentage Rent

 

 

a.

List of current tenants on percentage rent only or percentage rent in lieu basis

 

 

b.

Summary of percentage rents for the year ended December 31 of previous year and
related support

 

7.

List of specialty license agreements

 

8.

Operating Statements

 

 

a.

Prior five full years income/operating statements ending December 31

 

 

b.

Year-to-date income/operating statement

 

 

c.

Balance sheet as of December 31 of previous year

 

 

d.

Current year/full year operating budgets

 

 

e.

Following year budget

 

9.

General Ledger

 

 

a.

General ledger detail for income statement accounts for the previous year ending
December 31

 

 

b.

Year-to-date general ledger statement

 

10.

Copies of bills for:

 

 

a.

Real estate taxes (last three years)

 

 

b.

Insurance

 

 

 

1) Liability

 

 

34

--------------------------------------------------------------------------------


 

 

 

2. NAME OF PROPERTY:

 

 

 

 

 

Comments

 

 

2) Property

 

11.

Tenant Reconciliations

 

 

a.

Copies of reconciliations for CAM/taxes/insurance for year ended December 31 of
previous year for all tenants including vacated Tenants

 

 

b.

Statement of current monthly amounts paid by tenants for CAM/tax/insurance plus
a year-to-date balance of amounts paid by each tenant (Tenant Ledger)

 

 

 

 

 

 

 

A.    FINANCIAL INFORMATION (continued)

 

 

 

 

 

12.

Information related to any recent CAM or TAX Audits, including copies of reports

 

13.

Leakage report of reimbursable expenses by tenant

 

14.

Base rent collected in previous five calendar year period by tenant (see pg.3)

 

15.

Physical occupancy for the last five calendar years prior to purchase

 

16.

Receivables status/aging report

 

17.

Tenant sales reports for last three years (absolutely required for tenants who
have kick-outs for sales or who paid percentage rent)

 

18.

Tenant financial statements

 

19.

Lease expirations - next three years

 

 

a.

Status of expirations, with kick-outs, with respect to renewal possibilities

 

20.

Description and breakdown of Promotional Income and Marketing Fund

 

21.

Leasing Plan

 

 

 

 

 

 

B. EXPENSE INFORMATION

 

 

 

 

 

1.

Twelve months of consecutive utility bills

 

 

a.

Water

 

 

b.

Gas

 

 

c.

Electric

 

 

d.

Telephone and dedicated lines

 

2.

Copies of all service agreements, contracts or any leases that encumber the
property

 

 

a.

Fire/sprinkler/burglar alarms

 

 

b.

Antenna cable/satellite dish

 

 

c.

Cleaning

 

 

d.

Exterminating

 

 

e.

Landscaping

 

 

f.

Scavenger

 

 

g.

Security service

 

 

h.

Snow removal

 

 

i.

Towing

 

 

j.

Union contracts

 

 

k.

Elevator

 

 

l.

Uniform rental

 

 

m.

Water softeners

 

 

35

--------------------------------------------------------------------------------


 

 

n.

Leasing

 

 

o.

Management Agreement

 

 

p.

Advertising

 

 

q.

Tax reduction legal fees

 

 

r.

Any other service contracts or leases not cancelable in 90 days

 

3.

Copies of one month’s invoices for recurring contractual operating expenses

 

 

(contractual, landscaping, sweeping, etc.)

 

4.

Copies of invoices for various significant expense items (repairs, maintenance,
contractual)

 

5.

Details of legal fees + any legal matters related to the property and/or tenants

 

6.

Capital improvements

 

 

a.

Capital improvements over the last 36 months

 

 

b.

Five-year capital expenditure forecast

 

 

c.

Assignable warranties (Other than Roof)

 

 

 

 

 

 

 

C.  ENVIRONMENTAL REPORTS

 

 

 

 

 

1.

Phase I (existing)

 

2.

Phase I (new)

 

3.

Other

 

 

 

 

 

 

D.  STAFFING

 

 

 

 

 

1.

Itemized by position and salary

 

E.   SITE INSPECTIONS

 

1.

Inspection report

 

2.

Photos

 

F.   MISCELLANEOUS

 

1.

Code violations

 

 

a.

Current and outstanding

 

 

b.

Last 24 months, with compliance

 

 

c.

Contact municipalities as to other problems

 

2.

Copies of all Warranties

 

 

a.

Roof

 

 

b.

Construction

 

3.

Current tenant contact list

 

4.

Certificates of insurance for each tenant

 

5.

Current insurance policies (building and common area)

 

 

a.

Property

 

 

b.

Liability

 

 

c.

Umbrella

 

 

d.

Elevation Certificates for Flood Insurance

 

6.

Appraisal

 

 

a.

Existing Third Party Appraisal

 

 

b.

New Appraisal

 

7.

Marketing/leasing brochures

 

8.

Survey

 

 

36

--------------------------------------------------------------------------------


 

9.

Site plan

 

10.

Building photographs and aerials

 

11.

Certificates of Occupancy

 

12.

Zoning Letter

 

13.

Building Plans and Specifications

 

14.

Estoppels

 

 

--------------------------------------------------------------------------------

* A.    13

 

 

 

Occupancy Rate

 

Effective

 

Year Ending

 

as of

 

Annual Rental PS

 

December 31

 

December 31

 

as of December 3

 

 

 

 

 

 

 

2003

 

100

%

$

16.71

 

2002

 

100

%

$

16.71

 

2001

 

100

%

$

15.71

 

2000

 

100

%

$

15.71

 

1999

 

n/a

 

n/a

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT “D”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

Mortgage of Record from Columbia-Hyde Group, L.L.C. to Merrill Lynch Mortgage
Funding, Inc. dated September 24, 2001 recorded in the land records of Dutchess
County, New York.

 

38

--------------------------------------------------------------------------------


 

EXHIBIT “E”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

FORM OF ASSIGNMENT OF LEASES

 

(Attached)

 

39

--------------------------------------------------------------------------------


 

ASSIGNMENT AND ASSUMPTION OF TENANT LEASES

 

THIS ASSIGNMENT AND ASSUMPTION OF TENANT LEASES (hereinafter referred to as the
“Assignment”), dated as of this           day of, 2005, between Columbia Hyde
Group, a New York limited liability company, having an address at 1720 Post
Road, Fairfield, CT 06824 (hereinafter referred to as “Assignor”) and Inland
American Hyde Park, L.L.C., a Delaware limited liability company, having an
address at 2901 Butterfield Road, Oak Brook, Illinois 60523 (hereinafter
referred to as “Assignee”).

 

W I T N E S S E T H

 

WHEREAS, pursuant to a certain Agreement of Contribution dated as of
November 28, 2005 (hereinafter referred to as the “Agreement of Contribution”),
Assignor has agreed to sell to Assignee, upon the terms, provisions and
conditions set forth therein certain property (hereinafter referred to as the
“Property” located in Beekman, New York on land described on Exhibit “A”
attached to and made a part of this Assignment, all as more particularly
described in the Agreement of Contribution; and

 

WHEREAS, in connection with the contribution of the Property, Assignor desires
to assign to Assignee all tenant leases affecting the Property and Assignee
desires to accept said assignment and assume the obligations of Assignor under
said leases upon the terms, covenants and conditions set forth in this
instrument; and

 

NOW, THEREFORE, in consideration of the Contribution Value paid by Assignee to
Assignor for the Property, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:

 

1.                                      Assignment. Assignor hereby assigns,
transfers and sets over unto Assignee all of Assignor’s right, title and
interest as lessor in and to (a) the leases set forth on Exhibit “B” attached to
and made a part of this Assignment and any other lease, license or right of
occupancy affecting the Property, together with all amendments, extensions,
renewals and other modifications thereto (hereinafter referred to as the “Tenant
Leases”), (b) any and all rights of Assignor as lessor under the Tenant Leases
to collect rents, additional rents, escrow or security deposits, fees, income,
charges, and profits now or hereafter arising thereunder, and (c) any guarantees
of any Tenant Leases, to have and hold the same unto Assignee, its successors
and assigns.

 

2.                                     Right to Assign.  Assignor represents and
warrants that Assignor has title to and full right to assign the Tenant Leases,
and any and all rents, income and profits and claims arising thereunder, and any
guarantees of any Tenant Leases.

 

40

--------------------------------------------------------------------------------


 

3.                                        Assumption.   Assignee accepts said
assignment and assumes all obligations as lessor under the Tenant Leases.

 

4.                                        Indemnification by Assignor.  
Assignor shall indemnify, defend and hold Assignee harmless from and against any
claim, demand, cause of action, charge, judgment, damage, liability, cost or
expense (including, without limitation, reasonable attorneys’ fees and legal
costs) arising out of the Tenant Leases in connection with events occurring
prior to the date of this Assignment.

 

5.                                        Indemnification by Assignee.  
Assignee shall indemnify, defend and hold Assignor harmless from and against any
claim, demand, cause of action, charge, judgment, damage liability, cost or
expense (including, without limitation, reasonable attorneys’ fees and legal
costs) arising out of the Tenant Leases in connection with events occurring on
or after the date of this Assignment.

 

6.                                        Binding Effect. This Assignment shall
be binding upon and inure to the benefit of Assignor and Assignee and their
respective heirs,   personal representatives, successors and assigns.

 

7.                                     Limited Power of Attorney.  Assignor
hereby appoints Assignee its attorney-in-fact for the limited purpose of
receiving and endorsing any checks or other payments of rent, income or profits
tendered to Assignee pursuant to the terms of the Leases or guarantees if any
checks are made payable to the order of Assignor. Assignor ratifies any such
endorsement made pursuant to this limited power of attorney.   This limited
power of attorney is coupled with an interest and is irrevocable.

 

8.                                     Governing Law.  This Assignment shall be
governed by and construed in accordance with the laws of the State of New York.

 

41

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, intending to be legally bound, the parties have caused this
instrument to be executed by their duly authorized officers on the day and year
first above written.

 

 

ASSIGNOR:

 

 

 

Columbia Hyde Group, LLC,

 

a New York limited liability company

 

 

 

By: BVS Hyde, LLC

 

 

 

By:

 

 

Name:

 

 

 

Managing Member

 

 

 

ASSIGNEE:

 

 

 

INLAND AMERICAN HYDE PARK, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

By: INLAND AMERICAN HYDE PARK
MEMBER, L.L.C., a Delaware limited liability
company, sole member

 

 

 

 

 

By: INLAND AMERICAN HYDE PARK
MEMBER II, L.L.C., a Delaware limited liability
company, managing member

 

 

 

 

 

By: INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation,
member

 

 

 

 

 

By:

 

G. Joseph Cosenza, Authorized Agent

 

42

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

 

FORM OF TENANT ESTOPPEL

 

Attached

 

43

--------------------------------------------------------------------------------


 

To:

Inland Real Estate Acquisitions, Inc., and

 

Inland American Hyde Park, L.L.C., and

 

its lenders, successors and assigns

 

Attention: Sharon Anderson-Cox (collectively, “Inland”)

 

 

Re:            Lease Agreement dated                            (“Lease”),
between [Columbia] as “Landlord”, and
                                                    , as “Tenant”, guaranteed by
                                       . (“Guarantor”) for leased premises known
as                            (the “Premises”) of the property commonly known as
                           (the “Property”).

 

1.                  Tenant hereby certifies that the following represents with
respect to the Lease are accurate and complete as of the date hereof.

 

a.                    Dates of all amendments, letter
agreements, modifications and waivers
related to the Lease

 

b.                   Commencement Date

 

c.                    Expiration Date

 

d.                   Current Annual Base Rent

 

e.                    Fixed Rent Increases

 

f.                      Square Footage of Premises

 

g.                   Security Deposit Paid to Landlord

 

h.                   Termination Options

 

2.                    Tenant further certifies to Purchaser that:

 

a.                    the Lease is presently in full force and effect and
represents the entire agreement between Tenant and Landlord with respect to the
Premises;

 

44

--------------------------------------------------------------------------------


 

b.                   the Lease has not been assigned and the Premises have not
been sublet by Tenant;

 

c.                    Tenant has accepted and is occupying the Premises, all
construction required by the Lease has been completed and any payments, credits
or abatements required to be given by Landlord to Tenant have been given;

 

d.                   Tenant is open for business or is operating its business at
the Premises;

 

e.                    no installment of rent or other charges under the Lease
other than current monthly rent has been paid more than 30 days in advance and
Tenant is not in arrears on any rental payment or other charges;

 

f.                      Landlord has no obligation to segregate the security
deposit or to pay interest thereon;

 

g.                   Landlord is not in default under the Lease and no event has
occurred which, with the giving of notice or passage of time, or both, could
result in a default by Landlord;

 

h.                   Tenant has no existing defenses, offsets, liens, claims or
credits against the payment obligations under the Lease;

 

i.                       Tenant has not been granted any options or rights to
terminate the Lease earlier than the Expiration Date (except as stated in
paragraph l(i));

 

j.                       Tenant has not been granted any options or rights of
first refusal to purchase the Premises or the Property;

 

k.                    Tenant has not received notice of violation of any
federal, state, county or municipal laws, regulations, ordinances, orders or
directives relating to the use or condition of the Premises or the Property;

 

l.                       no hazardous wastes or toxic substances, as defined by
all applicable federal, state or local statutes, rules or regulations have been
disposed, stored or treated on or about the Premises or the Property by Tenant;

 

m.                 Tenant has not received any notice of a prior sale, transfer,
assignment, pledge or other hypothecation of the Premises or the Lease or of the
rents provided for therein;

 

n.                   Tenant has not filed, and is not currently the subject of
any filing, voluntary or involuntary, for bankruptcy or reorganization under any
applicable bankruptcy or creditors rights laws;

 

45

--------------------------------------------------------------------------------


 

o.                   Rent has been paid through                           .

 

3.                   This certification is made with the knowledge that Inland
is about to acquire title to the Property and obtain financing which shall be
secured by a deed of trust (or mortgage), security agreement and assignment of
rents, leases and contracts upon the property. Tenant acknowledges that Inland’s
interest in the Lease (as landlord) will be assigned to a lender as security for
the loan. All rent payments under the Lease shall continue to be paid to
landlord in accordance with the terms of the Lease until Tenant is notified
otherwise in writing by Inland’s lender or its successors and assigns. In the
event that a lender succeeds to landlord’s interest under the Lease, Tenant
agrees to attorn to the lender at lender’s request, so long as the lender agrees
that unless Tenant is in default under the Lease, the Lease will remain in full
force and effect. Tenant further acknowledges and agrees that Inland (including
its lender), their respective successors and assigns shall have the right to
rely on the information contained in this Certificate. The undersigned is
authorized to execute this Tenant Estoppel Certificate on behalf of Tenant.

 

 

[                                                           ]

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

Date:          ,2005

 

46

--------------------------------------------------------------------------------


 

GUARANTOR ESTOPPEL CERTIFICATE

 

Date:                    , 2005

 

To:  To: Inland Real Estate Acquisitions, Inc., and
Inland American Hyde Park, L.L.C., and
Its lenders, successors and assigns
Attention: Sharon Anderson-Cox (collectively, “Inland”)

 

 

Re: Guaranty Agreement dated                              (“Guaranty of Lease”)
pertaining to that certain lease dated
                                    between [Columbia] as Landlord
and                                                   as Tenant for leased
premises known as                                                    (the
“Premises”) located at the property commonly known
as                                 (the “Property”).

 

1.                    Guarantor certifies to Inland that: (a) the Guaranty of
Lease has been properly executed by Guarantor and is presently in full force and
effect without amendment or modification except as noted above; (b) Guarantor
has no existing defenses, offsets, liens, claims or credits against the
obligations under the Guaranty of Lease.

 

2.                    This certification is made with the knowledge that Inland
is about to acquire title to the Property and a lender is about to provide
Landlord with financing which shall be secured by a deed of trust (or mortgage),
security agreement and assignment of rents, leases and contracts upon the
Property. Guarantor further acknowledges and agrees that Inland and its lender
and their respective successors and assigns shall have the right to rely on the
information contained in this Certificate.

 

3.                    The undersigned is authorized to execute this Guarantor
Estoppel Certificate on behalf of Guarantor.

 

 

[                                                      ]

 

 

 

 

 

By:

 

i

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

 

FORM OF NOTICE TO TENANTS

 

Attached

 

ii

--------------------------------------------------------------------------------


 

[Columbia]

 

1720 Post Road

 

Fairfield, Connecticut 06430

 

203-256-4000

 

203-256-4001 Facsimile

 

                 , 2005

 

[Name of Tenant and Address]

 

RE:                             Lease Agreement dated                         

By and between [Columbia], as Landlord,

and                                                      , as Tenant

Premises:                                    ,                            , New
Jersey

 

 

Ladies and Gentlemen:

 

You are hereby informed that, effective as of [                              ]
has conveyed title to                               located in
                              , New Jersey (the “Property”), and has assigned
its interest as Landlord under the lease between it and you covering certain
space in the Property to [Inland] (“Inland”). You are hereby instructed to make
all future payments of rent and other sums to                              , as
manager for Inland.

 

 

Very truly yours,

 

 

 

[                                    ], Landlord

 

 

 

 

 

By:

 

 

 

 

cc:

 

 

iii

--------------------------------------------------------------------------------


 

EXHIBIT “H”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

 

REA ESTOPPEL FORM

(if applicable)

 

The undersigned                              , a                     corporation
(“                 ”), is a party to the                               (REA)
recorded on                              ,                 in
Book                , Page              of the Public Records of               
County,           (the “REA”), between and among            ,
                                    , a                      (“Developer”),
and                              , a                     (corporation)
(“            ”), with respect to
the                                     Shopping Center
in            ,            (the “Shopping Center”).
                                       hereby states to
Inland                                                       , L.L.C., having a
notice address of 2901 Butterfield Road, Oak Brook, Illinois 60523, Attention:
Vice President (together with its lender, and successors and assigns,
collectively referred to herein as “Inland”) as follows:

 

1.                                        The REA has not been amended and is in
full force and effect.

 

2.                                        The REA is presently in full force and
effect according to its terms.

 

3.                                                        has neither given nor
received any notice of default with respect to the REA. To the best
of                 ’s knowledge (whereby knowledge shall be limited to the party
signing this REA Estoppel Agreement on behalf of                  ),
neither                 nor any other party is in default under the REA.

 

4.                                       As provided under Section            of
the                     REA,                     acknowledges and agrees that,
upon the conveyance of title to the Shopping Center to Inland, Inland shall be
entitled to all of the benefits, rights, privileges and burdens of the Developer
under the REA.

 

5.                                       The gross leasable area of
the                     store is                                     .

 

6.                                                            ‘s last
contribution for common area maintenance costs and expenses was for the month
of                     , 2005 in the amount of $                     .

 

This Statement does not (a) constitute a waiver of any rights          may have
under the REA, or (b) modify, alter, or change any of the terms or conditions of
the REA.

 

No officer or employee signing this Statement on behalf of          shall have
any liability as a result of having given this statement.

 

The statements contained in this Statement are not affirmative representations,
warranties, covenants or waivers, and                     shall not be liable to
Developer, Inland or any third party on account of any information herein
contained, notwithstanding the failure, for any reason, to disclose and/or
correct relevant information. Notwithstanding the preceding
sentence,                     shall be estopped from asserting any claim or
defense against Inland to the extent such claim or assertion is based upon
facts, now known to the person(s) signing below on behalf
of                     , which are contrary to those contained herein, if Inland
has acted in reasonable reliance upon such statements without knowledge of facts
to the contrary.   This Statement is given solely for Inland’s information and
may not be relied upon by anyone other than Inland.

 

iv

--------------------------------------------------------------------------------


 

or in connection with any transaction other than the transaction described
above. Capitalized terms used in this Statement, unless otherwise defined, will
have the meanings ascribed to such terms in the REA.

 

Dated as of                                                     , 2005.

 

 

 

 

 

 

a                  (corporation)

 

 

 

 

 

By:

 

 

 

As Its:

 

v

--------------------------------------------------------------------------------


 

EXHIBIT “I”

 

TO AGREEMENT OF CONTRIBUTION

 

DATED AS OF November 28, 2005

 

INTENTIONALLY DELETED

 

vi

--------------------------------------------------------------------------------


 

Exhibit A

 

Summary of Third-Party Offer

 

Contribution Value:

 

$,                   .00

 

 

 

Initial Deposit (Upon execution of the purchase agreement):

 

$                          non-refundable after expiration of due diligence
period

 

 

 

Due Diligence Period:

 

Expires                                 

 

 

 

Closing:

 

 

 

 

 

Transfer Taxes:

 

Paid by

 

 

 

Mortgage Assumption fees:

 

N/A

 

 

 

Survey:

 

Paid by

 

 

 

Escrow Agent:

 

Chicago Title Insurance Company

 

 

 

Conditions Precedent to Closing:

 

1

Receipt of an estoppel certificate from Stop & Shop.

 

 

2

Receipt of waiver of the right of first opportunity from Stop & Shop

Status of Title:

 

 

 

 

Columbia shall assign and convey or cause to be assigned and conveyed to Inland
or its assigns good marketable and insurable fee title to the Property free and
clear of any and all mortgages, liens, encumbrances and easements, except:

 

 

 

 

 

1.1 Subject to the adjustment provided for in this Agreement, all taxes, water
meter and water charges and sewer rents, accrued or unaccrued, fixed or not
fixed, becoming due and payable after the Closing Date.

 

 

 

 

 

1.2 Zoning laws and building ordinances, resolutions, regulations and orders of
all boards, bureaus, commissions and bodies of any municipal, county, state or
federal government.

 

 

 

 

 

1.3 Covenants, restrictions and easements of record which are Permitted
Encumbrances, provided same are not violated as of the date of Closing.

 

 

 

 

 

1.4 Minor variations between fences and record lines, if any, minor variations
between record lines and tax lot lines; and minor encroachments of retaining
walls, fences and hedges, as shown on a survey to be obtained by Inland,
provided same do not render title unmarketable and do not and will not
foreseeably interfere with the use of the Property or cause or constitute a
default under any of the Leases or the Existing Mortgage.

 

 

 

___

 

1.5 the existing leases.

 

vii

--------------------------------------------------------------------------------


 

 

 

1.6 those items shown on existing title policy.

 

viii

--------------------------------------------------------------------------------


 

SCHEDULE 4.2(f)

 

Security Deposits

 

None

 

ix

--------------------------------------------------------------------------------


 

SCHEDULE 5.1 (j)

 

Leasing Commissions Due

 

None

 

x

--------------------------------------------------------------------------------


 

SCHEDULE 6.5

 

Environmental Reports

 

1.                    Phase I Environmental site Assessment Report dated
January, 2001 prepared by HRP Associates, Inc.

 

2.                    Environmental Site Assessment dated June 1987 prepared by
HRP Associates, Inc., 105 Lake Hill Road, Burnt Hill, NY.

 

xi

--------------------------------------------------------------------------------


 

Exhibit J

 

Audit Letter

 

CURRENT DATE

 

KPMG LLP

KPMG Plaza

303 East Wacker Drive

Chicago, IL 60601

 

 

Ladies and Gentlemen:

 

We are writing you, as the owners of THE PROPERTY’S NAME (the “Property”) at
your request, to confirm our understanding that your audit of the Historical
Summary of Gross Income and Direct Operating Expenses (“Historical Summary”) of
THE PROPERTY’S NAME for the year ended December 31, 2004, was made for the
purpose of expressing an opinion as to whether the Historical Summary presents
fairly, in all material respects, the gross income and direct operating expenses
in conformity with the cash or accrual basis of accounting. In connection with
your audit, we confirm, to the best of our knowledge and belief, the following
representations made to you during the audit:

 

1.                    We have made available to you:

 

a)              All financial records and related data requested by you.

 

b)             All minutes of the meetings of the board of directors, or
summaries of actions of recent meetings for which minutes have not yet been
prepared

 

2.                    There have been no:

 

a)              Instances of fraud involving any member of management or
employees who have significant roles in internal control.

 

b)             Instances of fraud involving others that could have a material
effect on the Historical Summary.

 

c)              Other instances of fraud perpetuated on or within the Property.

 

d)             Communications from regulatory agencies concerning non-compliance
with, or deficiencies in, financial reporting practices that could have a
material effect on the Historical Summary.

 

e)              Violations or possible violations of laws or regulations, the
effects of which should be considered for disclosure in the Historical Summary
or as a basis for recording the loss contingency.

 

3.                    There are no:

 

a)              Unasserted claims or assessments that out lawyer has advised us
are probable of assertion and must be disclosed in accordance with the Statement
of Financial Accounting Standards (SFAS) No 5, Accounting for Contingencies.

 

b)             Material liabilities or gain or loss contingencies (including
oral and written guarantees) that are required to be accrued or disclosed by
SFAS No. 5.

 

xii

--------------------------------------------------------------------------------


 

c)              Material transactions that have not been properly recorded in
the accounting records underlying the Historical Summary.

 

d)             Events that have occurred subsequent to the balance sheet date
and through the date of this latter that would require adjustment to or
disclosure in the Historical Summary.

 

4.                    The property has complied with all aspects of the
contractual agreements that would have a material effect on the Historical
Summary in the event of noncompliance.

 

5.                    All income from operating leases is included as gross
income in the Historical Summary. No other forms of revenue are included in the
Historical Summary.

 

 

Further, we confirm that we are responsible for the fair presentation in the
Historical Summary of Gross Income and Direct Operating Expenses for the year
ended December 31, 2004, in conformity with the cash or accrual basis of
accounting.

 

 

Very Truly Yours,

 

 

 

 

NAME, Owner

 

 

 

NAME, Property Accountant

 

xiii

--------------------------------------------------------------------------------


 

EXHIBIT K

 

JV OPERATING AGREEMENT

 

xiv

--------------------------------------------------------------------------------